Exhibit 10.1

 

MANAGEMENT AGREEMENT

 

between

 

HHC TRS Mexico S. de R.L. de C.V.

(“Owner”)

 

and

 

Grubarges Gestión Hotelera Mexicana SA de CV

(“Management Company”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I – APPOINTMENT OF MANAGEMENT COMPANY

    

1.01

  

Appointment

   1

1.02

  

Delegation of Authority

   1

1.03

  

No Covenants or Restrictions

   2

1.04

  

Representations of Management Company

   2

ARTICLE II – DEFINITION OF TERMS

   2

ARTICLE III – THE HOTEL

    

3.01

  

Ownership

   10

3.02

  

Subordination of Management Agreement

   10

ARTICLE IV – Intentionally Deleted

    

ARTICLE V – TERM

    

5.01

  

Term

   11

5.02

  

Actions to be Taken upon Termination

   11

ARTICLE VI – COMPENSATION OF MANAGEMENT COMPANY

    

6.01

  

Management Fees

   13

6.02

  

Accounting and Interim Payment

   13

6.03

  

Reimbursements to Management Company

   14

6.04

  

Performance Termination

   14

ARTICLE VII – WORKING CAPITAL AND FIXED ASSET SUPPLIES

    

7.01

  

Working Capital and Inventories

   15

7.02

  

Fixed Asset Supplies

   15

ARTICLE VIII – MAINTENANCE, REPLACEMENT AND CHANGES

    

8.01

  

Routine Repairs and Maintenance

   15

8.02

  

Repairs and Equipment Reserve

   16

8.03

  

Building Alterations, Improvements, Renewals and Replacements

   17

8.04

  

Liens

   17

8.05

  

Ownership of Replacements

   18



--------------------------------------------------------------------------------

ARTICLE IX – BOOKKEEPING AND BANK ACCOUNTS

    

9.01

  

Books and Records

   18

9.02

  

Hotel Accounts: Expenditures

   18

9.03

  

Annual Operating Projection

   19

9.04

  

Operating Deficits

   21

ARTICLE X – INTENTIONALLY DELETED

    

ARTICLE XI – POSSESSION AND USE OF HOTEL

    

11.01

  

Use

   21

11.02

  

Owner’s Right to Inspect

   21

11.03

  

Group Services

   22

11.04

  

Rebates

   23

ARTICLE XII – INSURANCE

    

12.01

  

Property and Operational Insurance

   23

12.02

  

General Insurance Provisions

   24

12.03

  

Coverage

   25

12.04

  

Cost and Expense

   25

12.05

  

Policies and Endorsements

   25

12.06

  

Indemnification

   26

ARTICLE XIII – REAL ESTATE AND PROPERTY TAXES

    

13.01

  

Impositions

   27

13.02

  

Owner’s Responsibility

   28

ARTICLE XIV – HOTEL EMPLOYEES

    

14.01

  

Employees

   28

14.02

  

Termination

   29

14.03

  

Employee Claims

   30

14.04

  

Payment of Labor Liability

   30

ARTICLE XV – DAMAGE AND CONDEMNATION

    

15.01

  

Damage and Repair

   30

15.02

  

Condemnation

   31

ARTICLE XVI – DEFAULTS

    

16.01

  

Default

   31

16.02

  

Event of Default

   32



--------------------------------------------------------------------------------

16.03

  

Remedies upon Event of Default

   33

ARTICLE XVII – PROPRIETARY MARKS; INTELLECTUAL PROPERTY

    

17.01

  

Proprietary Marks

   33

17.02

  

Computer Software and Equipment

   34

17.03

  

Intellectual Property

   34

ARTICLE XVIII – WAIVER AND INVALIDITY

    

18.01

  

Waiver

   35

18.02

  

Partial Invalidity

   35

ARTICLE XIX – ASSIGNMENT

    

19.01

  

Assignment by Management Company and Owner

   35

ARTICLE XX – TERMINATION OF AGREEMENT UPON SALE, DEMOLITION, OR FORECLOSURE

    

20.01

  

Sale of the Hotel

   36

20.02

  

Termination upon Demolition or Foreclosure

   37

ARTICLE XXI – MANAGEMENT COMPANY CONDITIONS

    

21.01

  

Conditions upon Effective Date

   38

ARTICLE XXII – MISCELLANEOUS

    

22.01

  

Right to Make Agreement

   38

22.02

  

Relationship of Owner and Management Company

   38

22.03

  

Failure to Perform

   40

22.04

  

Breach of Covenant

   40

22.05

  

Consents

   40

22.06

  

Applicable Law

   40

22.07

  

Headings

   41

22.08

  

Notices

   41

22.09

  

Environmental Matters

   42

22.10

  

Equity and Debt Offerings

   43

22.11

  

Non-Competition

   43

22.12

  

Estoppel Certificates

   44

22.13

  

Entire Agreement

   44

22.14

  

Limitation on Liability

   44

22.15

  

Confidentiality

   45

22.16

  

Affiliates

   45

22.17

  

Force Majeure

   46



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

 

This Management Agreement (“Agreement”) is made effective as of the 15th day of
April, 2005 (“Effective Date”) by and between HHC TRS Mexico S. de R.L. de C.V.,
a Mexican SRL (“Owner”), and Grubarges Gestión Hotelera Mexicana SA de CV, a
Mexican company (“Management Company”).

 

WITNESSETH:

 

WHEREAS, Owner owns leasehold title of the Tucancun Beach Resort & Villas
(“Hotel”) which is located on that certain real property as described on Exhibit
A attached hereto and made a part hereof;

 

WHEREAS, Management Company is part of the Barceló Gestion Hotelera corporate
group, which is engaged, on a worldwide basis, in the management of first class
hotels and resorts; and

 

WHEREAS, Owner desires to have Management Company manage and operate the Hotel
from and after the Effective Date, and Management Company is willing to perform
such services for the account of Owner on the terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties, the parties hereto
agree as follows:

 

ARTICLE I

APPOINTMENT OF MANAGEMENT COMPANY

 

1.01 Appointment

 

Owner hereby appoints and employs Management Company as Owner’s exclusive agent
to supervise, direct and control management and operation of the Hotel for the
Term (as defined below) in accordance with the terms and conditions hereinafter
set forth. Management Company accepts said appointment and agrees to manage the
Hotel during the Term of this Agreement in accordance with the terms and
conditions hereinafter set forth. The performance of all activities by
Management Company, including the maintenance of all bank accounts, shall be as
the agent of and for the account of Owner.

 

1.02 Delegation of Authority

 

Except as otherwise specifically provided in this Agreement, the Hotel shall be
operated under the exclusive supervision and control of Management Company,
which shall be responsible for the proper and efficient operation of the Hotel.
Except as

 

1



--------------------------------------------------------------------------------

otherwise specifically provided in this Agreement, Management Company shall have
discretion and control, free from interference, interruption or disturbance by
Owner, in all matters relating to the management and operation of the Hotel,
including, without limitation, charges for rooms and commercial space, credit
policies, food and beverage services, granting of concessions or leasing of
shops and agencies within the Hotel, receipt, holding and disbursement of funds,
maintenance of bank accounts (including Working Capital), procurement of
inventories, supplies and services, promotion and publicity and, generally, all
activities necessary for the operation of the Hotel. Management Company hereby
agrees that as of the Effective Date Owner shall appoint a third party
consultant specifically for the sole purpose of evaluating the operation and
management of the Hotel. For said purposes, Owner hereby appoints Barcelo
Espana.

 

1.03 No Covenants or Restrictions

 

Owner warrants that there will be on the Effective Date no covenants or
restrictions which would prohibit or limit Management Company from operating the
Hotel, including cocktail lounges, restaurants and other facilities customarily
a part of or related to a first-class hotel facility. Owner agrees upon request
by Management Company to sign promptly and without charge applications for
licenses, permits or other instruments necessary for operation of the Hotel.

 

1.04 Representations of Management Company

 

Management Company represents that it is part of the Barceló corporate group,
which is engaged in the operation and management of first class hotels and
resorts worldwide, and thus, as part of the Barceló corporate group, experienced
and capable in the planning, decorating, furnishing, equipping, promoting,
managing, and operating of first-class hotels, and Management Company covenants
and agrees to manage and operate the Hotel as a first-class hotel in accordance
with the standards of similarly situated first-class hotels in comparable
markets. Management Company further represents that it qualifies as an “eligible
independent contractor” as defined in Section 856(d)(9) of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

ARTICLE II

DEFINITION OF TERMS

 

The following terms when used in this Agreement shall have the meanings
indicated:

 

Accounting Period means a calendar month.

 

Additional Invested Capital means the cumulative total, as of any given date
during the Term of this Agreement, of: (i) any expenditures made by Owner
pursuant to Section 8.03, plus (ii) any contributions by Owner to the Reserve
beyond the funding described in Section 8.02 A, other than those contributions
which are treated as Deductions or reimbursed to Owner under Section 8.02 E,
plus (iii) any advances of

 

2



--------------------------------------------------------------------------------

Working Capital made by Owner pursuant to Section 7.01 (including any advances
by Owner for the payment of Impositions under Section 13.01) from its own funds,
so long as any such advance is not made as a result of an Operating Loss
(described in Section 9.04), and further provided that any subsequent
reimbursement of Working Capital to Owner (including any reimbursement of
payments made by Owner for Impositions) shall reduce the amount of Additional
Invested Capital by the same amount of any such reimbursement, plus (iv) any
rental payments pursuant to any capital leases approved by Management Company
and Owner that are not otherwise paid from the Reserve or treated as a Deduction
under the terms of this Agreement, plus (v) special assessments paid by Owner
pursuant to clause (2) of Section 13.02.

 

Affiliate means any individual or entity, directly or indirectly through one or
more intermediaries, controlling, controlled by, or under common control with a
party. The term “control,” as used in the immediately preceding sentence, means,
with respect to a corporation, the right to exercise, directly or indirectly,
fifty point one percent (50.1%) or more of the voting rights attributable to the
shares of the controlled corporation, and, with respect to an entity that is not
a corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of the controlled entity.

 

Agreement shall have the meaning set forth in the Preamble.

 

Annual Operating Projection shall have the meaning set forth in Section 9.03.

 

Annual Operating Statement shall have the meaning set forth in Section 9.01.

 

Base Management Fee shall have the meaning set forth in Section 6.01 A.

 

Building Estimate shall have the meaning set forth in Section 8.03 A.

 

Code shall have the meaning set forth in Section 1.04.

 

Competitive Agreement shall have the meaning set forth in Section 22.11B.

 

Consumer Price Index means the Consumer Price Index (Indice Nacional de Precios
al Consumidor) applicable in Mexico, as calculated and published on a monthly
basis by Bank of Mexico (Banco de Mexico) in the Official Gazette of the
Federation.

 

Deductions shall have the meaning set forth in the definition of “Operating
Profit.”

 

Default shall have the meaning set forth in Section 16.01.

 

Effective Date shall have the meaning set forth in the Preamble.

 

3



--------------------------------------------------------------------------------

Employee Claims means any and all claims (including all fines, judgments,
penalties, costs, litigation and/or arbitration expenses, attorneys’ fees and
expenses, and costs of settlement with respect to any such claims) by any
employee or employees of Management Company against Owner or Management Company
with respect to the employment at the Hotel of such employee or employees.
“Employee Claims” shall include, without limitation, the following: (i) claims
which are eventually resolved by arbitration, by litigation or by settlement;
(ii) claims which also involve allegations that any applicable
employment-related contracts affecting the employees at the Hotel, including
collective bargaining agreements, if any, have been breached; and (iii) claims
which involve allegations that one or more state or federal employment laws have
been violated.

 

Event of Default shall have the meaning set forth in Section 16.02.

 

Executive Employees shall have the meaning set forth in Section 14.02.

 

Existing Twelve Month Management Fees shall have the meaning set forth in the
definition of “Sale Termination Fee.”

 

FF&E shall have the meaning set forth in Section 8.01.

 

FF&E Estimate shall have the meaning set forth in Section 8.02 C.

 

Fiscal Year means the calendar year, beginning at 12:01 a.m. on January 1 and
ending at midnight on December 31. The partial Fiscal Year between the Effective
Date and the first full Fiscal Year shall be deemed part of the first full
Fiscal Year. The partial Fiscal Year between the end of the last full Fiscal
Year and the Termination of this Agreement shall, for purposes of this
Agreement, constitute a separate Fiscal Year.

 

Fixed Asset Supplies means supply items included within Property and Equipment
under the Uniform System of Accounts, including linen, china, glassware, silver,
uniforms and similar items.

 

Force Majeure means acts of God, acts of war, civil disturbance, governmental
action (including the revocation or refusal to grant licenses or permits, where
revocation or refusal is not due to the fault of Management Company, its agents
or employees), strikes, fire, unavoidable casualties or any other causes beyond
the reasonable control of Management Company, including, without limitation, any
failed duty of Management Company which is in part due to Owner’s failure to
fund Owner-Funded Capital Expenditures pursuant to Section 8.03 of this
Agreement. Force Majeure shall exclude general economic and/or market factors.

 

GAAP means generally accepted accounting principles consistently applied
throughout the specified period(s).

 

4



--------------------------------------------------------------------------------

Gross Revenues means all revenues and receipts of every kind derived from
operating the Hotel and parts thereof, including, but not limited to: income
(from both cash and credit transactions), before commissions but after discounts
for prompt or cash payments, from rental of rooms, stores, offices, meeting,
exhibit or sales space of every kind; license, lease and concession fees and
rentals (not including gross receipts of licensees, lessees and concessionaires
from their operations); income from vending machines; health club membership
fees; food and beverage sales; wholesale and retail sales of merchandise;
service charges, and proceeds, if any, from business interruption or other loss
of income insurance. Gross Revenues shall not include (i) gratuities, including
tips, paid to Hotel employees by third parties; (ii) federal, state, and
municipal excise, sales, and use taxes or similar impositions collected directly
from patrons or guests or included as part of the sales price of any rooms,
goods, or services; (iii) proceeds realized from the sale of FF&E no longer
necessary to the operation of the Hotel, which shall be deposited in the
Reserve; (iv) proceeds of any insurance other than business interruption
insurance (or other insurance against loss of income) of the type described in
Section 12.01 A4; (v) condemnation awards; (vi) gross receipts received by
lessees, licensees, or concessionaires of the Hotel; (vii) proceeds from any
financing or refinancing; (viii) proceeds of any judgment or settlement not
received as compensation for actual or potential loss of Gross Revenues or
Operating Profit; (ix) interest earned on the Reserve or on any other funds held
in the Hotel bank accounts, which shall be deposited in the respective Reserve
or bank account; and (x) any funds supplied by Owner to the Reserve or to meet
Working Capital needs.

 

Group Services shall have the meaning set forth in Section 11.03.

 

Hotel means the Tucancun Beach Resort & Villas located in Cancun, State of
Quintana Roo, Mexico.

 

Impositions shall have the meaning set forth in Section 13.01.

 

Incentive Fee shall have the meaning set forth in Section 6.01 B.

 

Initial Term shall have the meaning set forth in Section 5.01.

 

Intellectual Property shall have the meaning set forth in Section 17.03.

 

Inventories means Inventories as defined in the Uniform System of Accounts, such
as provisions in storerooms, refrigerators, pantries and kitchens; beverages in
wine cellars and bars; other merchandise intended for sale; fuel; mechanical
supplies; stationery; and other expenses, supplies and similar items.

 

Labor Liability means, for each of the Prior Employees, the fringe benefits and
labor cost accrued by each of the Prior Employees in accordance with Mexican
Labor Law, as of the corresponding day of initial hire, and up until the
Effective Date.

 

5



--------------------------------------------------------------------------------

Lease Agreement means that certain Lease Agreement, dated as the Effective Date,
between Banco J.P. Morgan, Sociedad Anónima, Institución de Banca Múltiple, J.P.
Morgan Grupo Financiera, División Fiduciaria (as lessor) and Owner (as lessee)
under which Owner is the holder of a leasehold estate in the Hotel, as same may
be modified, amended, restated or supplemented from time to time.

 

Management Company shall have the meaning set forth in the Preamble.

 

Mortgage means any security instrument which encumbers the Hotel and/or the
Hotel premises, including, without limitation, mortgages, deeds of trust,
security deeds and similar instruments.

 

Operating Loss means a negative Operating Profit.

 

Operating Profit means the excess of Gross Revenues over the following
deductions (“Deductions”) incurred by Management Company in operating the Hotel:

 

1. Cost of sales, salaries, wages, fringe benefits severance payments (excluding
the Labor Liabilities), payroll taxes and other cash payroll costs related to
Hotel employees;

 

2. Departmental expenses, administrative and general expenses and the cost of
Hotel advertising and business promotion, heat, light and power, and routine
repairs, maintenance and minor alterations treated as Deductions under Section
8.01;

 

3. The cost of Inventories and Fixed Asset Supplies consumed in the operation of
the Hotel;

 

4. A reasonable reserve for uncollectible accounts receivable as determined by
Management Company and approved by Owner;

 

5. All costs and fees of independent professionals or other third parties who
perform services required or permitted hereunder if and to the extent such cost
and expense are not capitalized in accordance with GAAP, including without
limitation, third parties providing legal services to Management Company in
connection with matters involving the Hotel (excluding matters in dispute
between Owner and Management Company), which services shall be charged at rates
which approximate Management Company’s costs associated with such personnel,
which rates shall not exceed rates billed by such independent professionals or
other third parties;

 

6. The cost and expense of technical consultants and operational experts for
specialized services in connection with non-routine Hotel work; provided that
such cost and expense is included in the approved Annual Operating Projection
for such Fiscal Year;

 

6



--------------------------------------------------------------------------------

7. Management Company’s Base Management Fee (referred to in Section 6.01) for
services rendered in connection with the operation of the Hotel;

 

8. Intentionally Deleted;

 

9. The amount to be credited to the Reserve described in Section 8.02;

 

10. Insurance costs and expenses as described in Article XII;

 

11. Taxes, if any, payable by or assessed against Management Company related to
the operation of the Hotel (exclusive of Management Company’s income or similar
taxes on the fees or other amounts paid to it under this Agreement) and
Impositions, including, without limitation, real and personal property taxes
assessed against the Hotel along with related expenses incurred in connection
with all such assessments; provided that any fines, penalties or interest added
thereto which are a direct result of Management Company’s negligence or willful
misconduct shall be paid by Management Company from its own funds and shall not
be treated as Deductions;

 

12. All costs and expenses incurred in order to obtain and keep in full force
and effect any licenses and permits required for the operation of the Hotel and
related facilities, including without limitation, liquor licenses for the sale
of alcoholic beverages at all restaurants, bars, lounges, banquet rooms, meeting
rooms and guest rooms at the Hotel; provided that any fines or penalties
relating to maintaining such licenses and permits which are the direct result of
either Management Company’s or Owner’s gross negligence or willful misconduct
shall be paid by such party from its own funds and shall not be treated as
Deductions; and

 

13. Such other costs and expenses incurred by Management Company as are
specifically provided for elsewhere in this Agreement (including, without
limitation, Group Services and certain reimbursable expenses of Management
Company’s corporate staff described in Section 6.03) or are otherwise reasonably
necessary for the proper and efficient operation of the Hotel.

 

The term “Deductions” shall not include (i) debt service payments pursuant to
any secured loan; nor (ii) ground lease rental or other rental payments pursuant
to any ground lease in connection with the Hotel, including, without limitation,
payment of rents and other sums made by Owner under the Lease Agreement; nor
(iii) any expenditures by Owner in the acquisition or conversion of the Hotel;
nor (iv) rental payments pursuant to any capital lease approved by Management
Company; nor (v) the cost of external (third party) audits of Hotel operations
and/or with respect to the Owner entity itself; nor (vi) other recurring and
non-recurring ownership costs, such as Owner’s entity administration and
servicing costs; all of which shall be paid by Owner from its own funds, and not
as a Deduction from Gross Revenues nor from the Reserve.

 

7



--------------------------------------------------------------------------------

Other Cancun Hotel shall have the meaning set forth in Section 22.11.

 

Owner shall have the meaning set forth in the Preamble.

 

Owner-Funded Capital Expenditures shall have the meaning set forth in Section
8.03.

 

Owner’s Investment means the sum of (i) $33,234,000, plus (ii) Additional
Invested Capital, plus (iii) the initial Working Capital amount deposited by
Owner pursuant to Section 7.01 A.

 

Owner’s Priority means, with respect to each Fiscal Year during the Term hereof
(prorated for any partial Fiscal Year), an amount equal to twelve percent
(12.0%) of Owner’s Investment.

 

Prime Rate means the “prime rate” as published in the “Money Rates” section of
The Wall Street Journal; however, if such rate is, at any time during the Term
of this Agreement, no longer so published, the term “Prime Rate” shall mean the
average of the prime interest rates which are announced, from time to time, by
the three (3) largest banks (by assets) headquartered in the United States which
publish a “prime rate.”

 

Prior Employees means all Hotel employees which were transferred to Management
Company or its Affiliate as of the Effective Date, and which are set out, with
their respective date of initial hire, on Exhibit D attached hereto.

 

Profit Minimum shall have the meaning set forth in Section 6.04.

 

Proprietary Marks shall have the meaning set forth in Section 17.01.

 

Prospectus shall have the meaning set forth in Section 22.10.

 

Related Person shall have the meaning set forth in Section 22.02 A.

 

Renewal Term shall have the meaning set forth in Section 5.01.

 

Reserve shall have the meaning set forth in Section 8.02 A.

 

Sale of the Hotel means any sale, assignment, transfer or other disposition, for
value or otherwise, voluntary or involuntary, of Owner’s title to the Hotel or
the site (either fee or leasehold title, as the case may be), but shall not
include a collateral assignment intended to provide security for a loan. For
purposes of this Agreement, a “Sale of the Hotel” shall also include a lease (or
sublease) of the entire Hotel or site. The phrase “Sale of the Hotel” shall also
include any sale, transfer, or other disposition, for value or otherwise, in a
single transaction or a series of related transactions, of the controlling
interest in the Owner or Highland. If the Owner or Highland, as the case may be,
is a corporation, the phrase “controlling interest” shall mean the right to

 

8



--------------------------------------------------------------------------------

exercise, directly or indirectly, fifty percent (50%) or more of the voting
rights attributable to the shares of Owner (through ownership of such shares or
by contract); provided, however, that in no event shall the transfer of
“controlling interest” refer to the acquisition of shares in a publicly traded
corporation by passive investors that have no control or influence over the
business decisions concerning the corporation. If Owner is not a corporation,
the phrase “controlling interest’ shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of Owner. Notwithstanding the foregoing, the term “Sale of the Hotel”
shall not include any sale, assignment, transfer or other disposition of the
Hotel or the site by Owner to an Affiliate of Owner.

 

Sale Termination Fee means that amount payable by Owner to Management Company
pursuant to Section 20.01 D of this Agreement, which is equal to the following:
(a) for the Sale of the Hotel at any time during the eleventh (11th), twelfth
(12th), thirteenth (13th), fourteenth (14th), or fifteenth (15th) full Fiscal
Year after the Effective Date, the product of two (2) times the sum of the
aggregate Base Management Fees and Incentive Fees earned by Management Company
during the most recent twelve (12) month period immediately preceding the Sale
of the Hotel (the “Existing Twelve Month Management Fees”), or (b) for the Sale
of the Hotel at any time during the sixteenth (16th) full Fiscal Year after the
Effective Date and thereafter, the product of one (1) times the Existing Twelve
Month Management Fees.

 

Term shall have the meaning set forth in Section 5.01.

 

Termination means the expiration or sooner cessation of this Agreement.

 

Uniform System of Accounts means the Uniform System of Accounts for Hotels,
Ninth Revised Edition, 1996, as revised and adopted by the Hotel Association of
New York City, Inc. from time to time and as modified by applicable provisions
of this Agreement.

 

Unrelated Persons shall have the meaning set forth in Section 22.02 A.

 

Working Capital means funds which are reasonably necessary for the day-to-day
operation of the Hotel’s business, including, without limitation, amounts
sufficient for the maintenance of change and petty cash funds, operating bank
accounts, receivables, payrolls, prepaid expenses and funds required to maintain
Inventories, less accounts payable and accrued current liabilities.

 

9



--------------------------------------------------------------------------------

ARTICLE III

THE HOTEL

 

3.01 Ownership

 

During the Term of this Agreement, Owner shall take all commercially reasonable
action as is appropriate to assure that Owner has leasehold title to the land
described in Exhibit A and all improvements thereon, free and clear of all liens
and encumbrances other than:

 

  (i) Easements or other encumbrances that do not adversely affect the operation
of the Hotel by Management Company and do not require the payment of any money;

 

  (ii) Mortgages;

 

  (iii) Liens for taxes, assessments, levies or other public charges which are
not yet due or are being contested in good faith;

 

  (iv) Amendments or modifications to the ground lease, if any, existing as of
the Effective Date, including without limitation, the Lease Agreement; and

 

  (v) All other matters or record affecting title as of the Effective Date.

 

It is acknowledged that Owner does not own fee title to the land described in
Exhibit A and, therefore, cannot make any representations or covenants with
respect to the actions or inactions of the fee owner. However, Owner does agree
that it shall (a) by its own action or inaction not do anything in violation of
the provisions of this Section 3.01, and (b) use commercially reasonable efforts
to assure that the fee owner does not enter into any agreements or take any
action in violation of the provisions of this Section 3.01.

 

3.02.  Subordination of Management Agreement

 

Excluding Management Company’s right to receive payment of the Base Management
Fee and the Incentive Management Fee, this Agreement and all of the rights and
benefits of Management Company hereunder are, and shall be subject and
subordinate to any Mortgage which now or hereafter encumber the Hotel. This
subordination provision shall be self-operative and no other or further
instrument of subordination shall be required. Management Company agrees,
however, upon request of any lender, duly to execute and deliver any
subordination agreement requested by such lender to evidence and confirm the
subordination effected under this Section 3.02.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

INTENTIONALLY DELETED

 

ARTICLE V

TERM

 

5.01 Term

 

This initial term of this Agreement shall commence on the Effective Date, and,
unless sooner terminated as provided in this Agreement, shall continue for a
period ending sixty (60) Accounting Periods after the Effective Date (the
“Initial Term”). Following the expiration of the Initial Term, this Agreement
shall, unless terminated pursuant to the provisions of this Agreement, continue
in force and be automatically extended for four (4) successive five (5)-year
terms (each, a “Renewal Term”). The Initial Term and each effective Renewal Term
are sometimes collectively referred to herein as the “Term.”

 

5.02 Actions to be Taken upon Termination

 

Upon a Termination of this Agreement, each of the following shall be applicable:

 

A. Management Company shall, within sixty (60) days after Termination of this
Agreement, prepare and deliver to Owner a final accounting statement with
respect to the Hotel, as more particularly described in Section 9.01, along with
a statement of any sums due from Owner to Management Company pursuant hereto,
dated as of the date of Termination. Within thirty (30) days after the receipt
by Owner of such final accounting statement, the parties will make whatever cash
adjustments are necessary pursuant to such final statement. Management Company
and Owner acknowledge that there may be certain adjustments for which the
necessary information will not be available at the time of such final
accounting, and the parties agree to readjust such amounts and make the
necessary cash adjustments when such information becomes available; provided,
however, that (unless there are ongoing disputes of which each party has
received notice) all accounts shall be deemed final as of one hundred eighty
(180) days after such Termination.

 

B. As of the date of the final accounting referred to in subsection A above,
Management Company shall release and transfer to Owner any of Owner’s funds
which are held or controlled by Management Company with respect to the Hotel.
During the period between the date of Termination and the date of such final
accounting, Management Company shall pay (or reserve against) all Deductions
which accrued (but were not paid) prior to the date of Termination, using for
such purpose any Gross Revenues which accrued prior to the date of Termination.

 

C. Management Company shall transfer to Owner all books and records respecting
the Hotel in the custody or control of Management Company; provided, however,
that such books and records shall not include: (i) employee records which

 

11



--------------------------------------------------------------------------------

must remain confidential either under applicable laws or regulations of any
governmental authority or agency having jurisdiction over such matters or under
reasonable corporate policies of Management Company; or (ii) any software,
manuals, brochures and directives issued by Management Company to its employees
at the Hotel regarding procedures and techniques to be used in operating the
Hotel which are proprietary to Management Company.

 

D. Management Company shall (to the extent permitted by law) assign to Owner, or
to any other manager employed by Owner to operate and manage the Hotel, all
operating licenses, including any liquor licenses, for the Hotel which have been
issued in Management Company’s name and in the event that such licenses are not
assignable, Management Company shall cooperate with Owner and any new manager of
the Hotel in connection with the issuance of new licenses; provided that if
Management Company has expended any of its own funds in the acquisition of any
of such licenses, Owner shall reimburse Management Company therefor if it has
not done so already.

 

E. Management Company shall assign and transfer to Owner or its designee all of
Management Company’s right, title and interest in and to the contracts for
furnishing or services or materials to the Hotel which have been entered into in
accordance with the terms hereof.

 

F. Management Company shall, if required by any purchaser of the Hotel at the
time of termination, execute and deliver to such purchaser and its accountants
such confirmations regarding the books and records of the Hotel as may be
required for the purchaser to obtain audited financial statements.

 

G. Owner agrees that Hotel reservations and any and all contracts made in
connection with Hotel convention, banquet or other group services made by
Management Company in the ordinary and normal course of business, for dates
subsequent to the date of Termination and at rates prevailing for such
reservations at the time they were made, shall be honored and remain in effect
after Termination of this Agreement.

 

H. Management Company shall cooperate with the new operator of the Hotel as to
effect a smooth transition and shall peacefully vacate and surrender the Hotel
to Owner.

 

The provisions of this Section 5.02 shall survive any Termination.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

COMPENSATION OF MANAGEMENT COMPANY

 

6.01 Management Fees

 

A. Base Management Fees. In consideration of the services to be performed during
the Term of this Agreement by Management Company, Management Company shall be
paid a periodic base management fee (“Base Management Fee”) in the amount of
three percent (3%) of Gross Revenues for each Accounting Period. Each such
periodic fee shall be paid to Management Company (or retained by Management
Company as provided below) at such time as the final monthly report for such
Accounting Period is submitted to Owner as provided in Section 6.02 A below.

 

B. Incentive Management Fees. In addition to the Base Management Fee and in
consideration of the services to be performed during the Term of this Agreement,
Management Company shall be paid for each Fiscal Year (or partial Fiscal Year),
subject to Section 6.02 B, an incentive fee (“Incentive Management Fee”) equal
to fifteen percent (15%) of the amount by which Operating Profit for such Fiscal
Year (or partial Fiscal Year) minus the amount of any ground lease rentals or
other rental payments pursuant to any ground lease in connection with the Hotel
(but not including rental payments made pursuant to the Lease Agreement) paid by
Owner from its own funds (and not from Gross Revenues or the Reserve) during the
same time period exceeds Owner’s Priority (prorated for any partial Fiscal
Year). Notwithstanding the foregoing to the contrary, Management Company shall
not be entitled to receive any Incentive Management Fee in any Fiscal Year with
respect to which the distributions to Owner have not equaled or exceeded Owner’s
Priority.

 

C. Value Added Tax. Owner shall pay, in addition to the Base Management Fee and
the Incentive Management Fee, the corresponding value added tax.

 

D. Total Fees Cap. Notwithstanding anything in this Agreement to the contrary,
the total amount of Base Management Fees plus Incentive Management Fees actually
paid to Management Company during any Fiscal Year shall not exceed seven and
one-half percent (7.5%) of Gross Revenues for such Fiscal Year (prorated for any
partial Fiscal Year).

 

6.02 Accounting and Interim Payment

 

A. Subject to Section 6.01 C above, within twenty (20) days after the close of
each Accounting Period, Management Company shall submit an accounting to Owner
showing Gross Revenues, Deductions, Operating Profit, and distributions thereof
for such Accounting Period. Management Company shall transfer to Owner with each
accounting any Operating Profit or other sums then available for distribution to
Owner and shall retain any periodic Base Management Fee due Management Company.
Such interim accountings shall be in the form of statements reasonably approved
by

 

13



--------------------------------------------------------------------------------

Owner. The Incentive Management Fee shall be paid within thirty (30) days of
receipt of the Annual Operating Statement.

 

B. The calculation and payment of the management fees and the distribution of
Operating Profit made with respect to each Accounting Period within a Fiscal
Year shall be accounted for cumulatively. Within thirty (30) days after the
close of each Fiscal Year, Management Company shall submit an accounting, as
more fully described in Section 9.01 for such Fiscal Year to Owner, which
accounting shall be controlling over the interim accountings. Any adjustments
required for such Fiscal Year by such final accounting shall be made by the
parties within fifteen (15) days after receipt by Owner of such final
accounting.

 

6.03 Reimbursements to Management Company

 

In addition to all other amounts for which Management Company is entitled to
reimbursement from Owner pursuant to this Agreement, Owner agrees to reimburse
Management Company for all travel and out-of-pocket expenses (such as fax,
postage, telephone and express mail) of the corporate staff (defined for
purposes of this Section 6.03 as those employees who are not ordinarily located
at the Hotel) of Management Company and Management Company’s Affiliates, which
are directly related to the services of such staff on behalf of the Hotel;
provided, however, the reimbursements for such expenses shall be billed, as
Deductions, to the Hotel at cost (without duplication of those expenses included
in Group Services) and such amounts are included in the Annual Operating
Projection or otherwise approved by Owner.

 

6.04 Performance Termination

 

Owner shall have the option to terminate this Agreement if the Hotel: (i) fails
to achieve Operating Profit equal to eighty-five (85%) of the Operating Profit
estimated in the approved Annual Operating Projection (the “Profit Minimum”) in
each of three (3) consecutive Fiscal Years, or (ii) if the fair market share of
revenue per available room for the Hotel is below ninety percent (90%) of the
revenue per available room for all of the Cancun hotels as reported by
Secretaria De Turismo De Mexico (or similar reporting service in the event that
Secretaria De Turismo De Mexico reports are no longer available).
Notwithstanding the foregoing, Management Company shall have the right to cure
any such failure to achieve Operating Profit equal to the Profit Minimum during
any Fiscal Year by paying to Owner the difference between Operating Profit for
such Fiscal Year and the Profit Minimum within sixty (60) days after the end of
such Fiscal Year.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

WORKING CAPITAL AND FIXED ASSET SUPPLIES

 

7.01 Working Capital and Inventories

 

A. At the Effective Date, Owner shall provide to Management Company the funds
necessary to supply the Hotel with Working Capital and Inventories in a minimum
amount of One Thousand Dollars ($1,000) per guest room (or Three Hundred
Thirty-Two Thousand Dollars ($332,000) and shall at all times thereafter
maintain in the Hotel’s operating accounts a minimum balance in the amount of
$332,000 (or, if necessary, such greater amount to assure the uninterrupted and
efficient operation of the Hotel, including, without limitation, sufficient
funds to pay budgeted current liabilities as they fall due and to replace
Inventories as they are consumed, as set forth in the approved Annual Operating
Projection) in accordance with the provisions of subsection B below. Working
Capital so advanced shall remain the property of Owner throughout the Term of
this Agreement, and Management Company shall make no claim thereto.

 

B. To the extent that the Working Capital becomes reduced to an amount less than
$332,000, additional funds in a sum equal to the difference between $332,000 and
the then Working Capital shall be provided by Owner within five (5) days after
Management Company has given written notice to Owner of such reduction of
Working Capital.

 

7.02 Fixed Asset Supplies

 

Owner shall provide such funds as Management Company may reasonably determine to
be necessary to supply the Hotel with Fixed Asset Supplies. Fixed Asset Supplies
shall at all times be owned by, and be the sole property of, Owner, and
Management Company shall make no claim thereto.

 

ARTICLE VIII

MAINTENANCE, REPLACEMENT AND CHANGES

 

8.01 Routine Repairs and Maintenance

 

From and after the Effective Date, Management Company shall maintain the Hotel
in good repair and condition and in conformity with applicable laws and
regulations and shall make or cause to be made such routine maintenance, repairs
and minor alterations, the cost of which can be expensed under GAAP, as
Management Company, from time to time, deems necessary for such purposes. The
cost of such maintenance, repairs and alterations shall be paid from Gross
Revenues and shall be treated as a Deduction in determining Operating Profit.
The cost of non-routine repairs and maintenance, either to the Hotel building or
its fixtures, furniture and equipment (“FF&E”), shall be paid for in the manner
described in Sections 8.02 and 8.03.

 

15



--------------------------------------------------------------------------------

8.02 Repairs and Equipment Reserve

 

A. Owner shall establish, in respect of each Fiscal Year from and after the
Effective Date, a reserve escrow account in the name of Owner (“Reserve”).
Management Company shall deposit the amount provided below into the Reserve that
is held by Owner. All disbursements and withdrawals from the Reserve shall be
made by representatives of Owner whose signatures have been authorized. The
Reserve shall be in an amount equal to the greater of: (i) (a) for the first
(1st) Fiscal Year, two and one-half percent (2.5%) of Gross Revenues; (b) for
the second (2nd) Fiscal Year and thereafter, three percent (3%) of Gross
Revenues or (ii) the amount required by any lender, in a bank, savings and loan
association or other financial institution designated by Owner to cover the cost
of:

 

1. Replacements and renewals to the Hotel’s FF&E; and

 

2. Certain non-routine repairs and maintenance to the Hotel building which are
normally capitalized under GAAP, such as exterior and interior repainting,
resurfacing building walls, floors, roofs and parking areas, and replacing
folding walls and the like, but which are not major repairs, alterations,
improvements, renewals or replacements to the Hotel building’s structure or to
its mechanical, electrical, heating, ventilating, air conditioning, plumbing or
vertical transportation systems, the cost of which are Owner’s sole
responsibility under Section 8.03.

 

B. All amounts from time to time in the Reserve, and all interest thereon, shall
at all times be owned by, and be the exclusive property of, Owner, and
Management Company shall make no claim thereto. Proceeds from the sale of FF&E
no longer necessary for the operation of the Hotel shall be deposited by
Management Company in the Reserve, as shall any interest which accrues on
amounts placed in the Reserve. Neither (i) proceeds from the disposition of
FF&E, nor (ii) interest which accrues on amounts held in the Reserve shall be
included in Gross Revenues.

 

C. Management Company shall prepare an estimate (“FF&E Estimate”) of the
expenditures necessary for (i) replacement and renewal of the Hotel FF&E and
(ii) building repairs of the nature contemplated by Section 8.02 A2 during the
ensuing Fiscal Year, and shall submit such Estimate to Owner for Owner’s review
and approval at the same time it submits the Annual Operating Projection
described in Section 9.03.

 

D. Management Company shall from time to time make such substitutions and
replacements of or renewals to FF&E and repairs to the Hotel of the nature
described in Section 8.02 A2, as are provided for in the FF&E Estimate approved
for such Fiscal Year by Owner pursuant to Section 8.02 C, provided that
Management Company shall not expend more than the balance in the Reserve without
the prior approval of Owner. At the end of each Fiscal Year, any amounts then
remaining in the Reserve shall be carried forward to the next Fiscal Year.

 

16



--------------------------------------------------------------------------------

E. If any FF&E Estimate which is prepared for a given Fiscal Year would require
funding in excess of the percentage of Gross Revenues which is required under
Section 8.02A, Owner may elect one of the following: (i) agree to increase the
percentage of Gross Revenues up to the level set forth in such FF&E Estimate, in
order to provide the additional funds required, such increases to be treated as
Deductions; or (ii) make a lump-sum contribution to the Reserve in the necessary
amount and agree not to have such contribution reimbursed from Gross Revenues
(in which case the amount of such contribution shall be added to Additional
Invested Capital). If Owner elects not to agree to any of such options for
excess funding of the Reserve, Management Company shall be entitled, at its
option, to terminate this Agreement upon ninety (90) days’ written notice to
Owner; however, such failure by Owner shall not be deemed a Default by Owner
unless such failure to provide excess funding will cause a default by Owner
under Section 16.01 F of this Agreement.

 

8.03 Building Alterations, Improvements, Renewals and Replacements

 

A. Management Company shall prepare an annual estimate (“Building Estimate”) of
the expenses necessary for major repairs, alterations, improvements, renewals
and replacements (which repairs, alterations, improvements and renewals are not
routine maintenance, repairs and alterations referred to in Section 8.02) to the
structural, mechanical, electrical, heating, ventilating, air conditioning,
plumbing and vertical transportation elements of the Hotel building
(“Owner-Funded Capital Expenditures”) and shall submit such Building Estimate to
Owner for its approval at the same time the Annual Operating Projection
described in Section 9.03 is submitted. Management Company shall not make any
Owner-Funded Capital Expenditures without the prior written consent of Owner
except to the extent such expenditures are: (i) required by any law (including,
without limitation, any law, ordinance, code or regulation of any governmental
authority or agency having jurisdiction over the business or operation of the
Hotel), or (ii) otherwise required to avoid the risk of harm or further damage
to persons or property.

 

B. The cost of all Owner-Funded Capital Expenditures shall be borne solely by
Owner and shall not constitute a Deduction from Gross Revenues or be paid from
the Reserve. The failure of Owner to provide funding for any Owner-Funded
Capital Expenditure described in clause (i) or (ii) of Section 8.03 A shall be a
Default by Owner and Management Company shall be entitled to terminate this
Agreement (along with other remedies it may have under this Agreement).

 

8.04 Liens

 

Management Company and Owner shall use their best efforts to prevent any liens
from being filed against the Hotel which arise from any maintenance, changes,
repairs, alterations, improvements, renewals or replacements in or to the Hotel.
They shall cooperate fully in obtaining the release of any such liens, and the
cost thereof, if the lien was not occasioned by the fault of either party, shall
be treated the same as the

 

17



--------------------------------------------------------------------------------

cost incurred pursuant to Section 8.03. If the lien arises as a result of the
fault of either party, then the party at fault shall bear the cost of obtaining
the lien release.

 

8.05 Ownership of Replacements

 

All changes, repairs, alterations, improvements, renewals, or replacements to
the Hotel made pursuant to this Article VIII shall be the property of Owner.

 

ARTICLE IX

BOOKKEEPING AND BANK ACCOUNTS

 

9.01 Books and Records

 

Books of control and account shall be kept on the accrual basis and in material
respects in accordance with the Uniform System of Accounts and GAAP with the
exceptions provided in this Agreement. Owner may, at reasonable intervals during
Management Company’s normal business hours, examine such records. Within sixty
(60) days following the close of each Fiscal Year, Management Company shall
furnish Owner a statement (the “Annual Operating Statement”) in reasonable
detail summarizing the Hotel operations for such Fiscal Year and a certificate
of Management Company’s chief accounting officer certifying that such year-end
statement is true and correct to the best of his or her knowledge and belief. If
Owner raises no objections within thirty (30) days after receipt of the Annual
Operating Statement, the Annual Operating Statement shall be deemed to have been
accepted by Owner. If Owner does raise any such objection, Owner shall arrange
for an independent audit to be commenced within sixty (60) days after the date
of such objection, and shall diligently cause such audit to be completed within
a reasonable period of time and the Management Company shall, at no expense to
Management Company, cooperate with such audit. Owner shall pay all costs of such
audit at its sole expense (and not as a Deduction); however, if such audit
establishes that the Annual Operating Statement understated Operating Profit for
that Fiscal Year by five percent (5%) or more, the reasonable costs and expenses
of such audit shall be paid directly by Management Company from its own funds
and shall not be treated as Deductions.

 

9.02 Hotel Accounts: Expenditures

 

A. All funds derived from the operation of the Hotel shall belong to and be the
property of Owner and shall be deposited by Management Company in bank accounts
established by Management Company for Owner and under Owner’s name in one or
more banks approved by Owner. All disbursements and withdrawals from said
accounts as required or permitted under this Agreement (i.e., the payment of all
Deductions and the distribution of Operating Profit) shall be made by bonded
representatives of Management Company whose signatures have been authorized.
Reasonable petty cash funds and house banks, in amounts satisfactory to Owner,
shall be maintained at the Hotel.

 

18



--------------------------------------------------------------------------------

B. All payments to be made by Management Company hereunder shall be made from
authorized bank accounts, from petty cash funds or from Working Capital provided
by Owner pursuant to Section 7.01. Debts and liabilities incurred by Management
Company as a result of its operation and management of the Hotel pursuant to the
terms hereof, whether asserted before or after Termination, will be paid by
Owner to the extent funds are not available for that purpose from Gross
Revenues. Management Company shall not be required to make any advance or
payment to or for the account of Owner except out of such funds, and Management
Company shall not be obligated to incur any liability or obligation for Owner’s
account without assurances that necessary funds for the discharge thereof will
be provided by Owner.

 

C. All bank accounts shall be owned by Owner and shall be solely controlled and
operated by Management Company as the agent of Owner and, to the extent
possible, the agency status of Management Company shall be designated on the
checks and drafts drawn on such banks accounts.

 

9.03 Annual Operating Projection

 

A. On or before the first day of December of each Fiscal Year, a preliminary
draft of the budget (“Annual Operating Projection”), setting forth Management
Company’s reasonable estimate of Gross Revenues, Deductions, Operating Profit
and such other information as Owner or a lender may reasonably request for the
Hotel for the forthcoming Fiscal Year, shall be prepared by Management Company
and submitted to Owner for its review and approval (which shall not be
unreasonably withheld or delayed). In the event that Management Company is
seeking reimbursement from Owner pursuant to Section 14.01 B(i) for the
salaries, wages and/or benefits of any officers or directors of Management
Company or Management Company’s Affiliates who shall be regularly or temporarily
employed or assigned on a full-time basis at the Hotel, this shall be shown as a
separate line item under the Deductions category of the Annual Operating
Projection. On or before the fifteenth (15th) day of December of each Fiscal
Year, Management Company and Owner shall have a meeting to discuss the Annual
Operating Projection; provided that Management Company shall submit the Annual
Operating Projection to Owner at least fourteen (14) days in advance of such
meeting (or such meeting shall be rescheduled to a date that is at least
fourteen (14) days after the submission of the Annual Operating Projection to
Owner). If Owner does not approve the preliminary Annual Operating Projection in
full, within thirty (30) days of its receipt, Owner shall notify Management
Company of each category of expenses (a “Category”) of which Owner does not
approve. The preliminary Annual Operating Projection thereafter shall be revised
as Owner and Management Company may agree, and shall, upon Owner’s approval,
constitute the approved Annual Operating Projection for the forthcoming Fiscal
Year. In the event that Owner does not notify Management Company in writing
within said 30-day period that it does not approve of specified Categories, the
preliminary Annual Operating Projection shall constitute the approved Annual
Operating Projection for the forthcoming Fiscal Year.

 

19



--------------------------------------------------------------------------------

The approval of Owner shall not be required with respect to any Category if, and
to the extent that, the preliminary Annual Operating Projection with respect to
such Category for a given Fiscal Year is, in all material respects (taking into
account any extraordinary non-recurring items), the same as the Annual Operating
Projection for the preceding Fiscal Year as adjusted by the Consumer Price
Index.

 

B. The Annual Operating Projection is an estimate only and Management Company
shall, from time to time during each Fiscal Year as it deems appropriate,
suggest revisions thereto for Owner’s review and approval. Management Company
will at all times give good faith consideration to Owner’s suggestions regarding
any Annual Operating Projection. Management Company shall not, except as
provided in Sections 8.03 A above and 9.03 C and 9.03 D below, depart from any
approved Annual Operating Projection, or make any expenditures or incur any
expenses not provided for therein, without Owner’s prior approval.

 

C. If Owner and Management Company fail to mutually agree on any given Category
or Categories in the preliminary Annual Operating Projection within forty-five
(45) days after the submission to Owner of the preliminary draft described in
the first sentence of 9.03 A, Management Company shall continue to manage and
operate the Hotel as follows until such agreement is reached: (i) with respect
to each Category in such preliminary Annual Operating Projection which has been
approved or deemed approved by Owner, Management Company may make expenditures
and incur obligations under such Category as so approved; and (ii) with respect
to any Category which has not been approved by Owner, Management Company may
continue to make expenditures and incur obligations under such Category in
accordance with the amounts provided for such Category in the Annual Operating
Projection approved for the prior Fiscal Year, as adjusted by the Consumer Price
Index, with such additional adjustments therein as shall be necessary to take
into account (x) any differences in occupancy which may be experienced in the
current Fiscal Year as compared to the prior Fiscal Year with respect to those
costs that are occupancy sensitive, and (y) any increased costs beyond the
control of Management Company for the same or comparable services or products.

 

D. Owner and Management Company acknowledge that the Annual Operating Projection
approved by Owner is an estimate only and that unforeseen circumstances such as,
but not limited to, the costs of labor, materials, services and supplies,
casualty, operation of law, or economic and market conditions may make adherence
to the Annual Operating Projection impracticable for certain Categories. If in
the judgment of the Management Company the expenditures reasonably expected to
be made in any of the following Categories during the then current Fiscal Year
exceed by five percent (5%) or more the amount budgeted for such Category in the
then current Annual Operating Projection, Management Company shall notify Owner
promptly in writing: Rooms; Food, Beverage and Banquet; Telephone, Gift Shop,
and other; Administrative and General; Advertising and Sales; Repairs and
Maintenance; Salaries and Wages. Management Company shall, as soon as
practicable thereafter,

 

20



--------------------------------------------------------------------------------

consult with, and advise, Owner concerning expenditures for such Category or
Categories. The Category under which any expenditure or obligation falls shall
be determined in accordance with the Uniform System of Accounts.

 

9.04 Operating Deficits

 

If Management Company should anticipate any Operating Loss for any Accounting
Period, Management Company shall immediately so advise Owner in writing, setting
forth the estimated amount of such deficiency and an explanation or
justification therefor.

 

ARTICLE X

INTENTIONALLY DELETED

 

ARTICLE XI

POSSESSION AND USE OF HOTEL

 

11.01  Use

 

A. Intentionally Deleted

 

B. Management Company shall manage and operate the Hotel in accordance with this
Agreement and shall in addition comply with and abide by all applicable laws,
ordinances, and regulations.

 

C. Management Company shall have the option to terminate this Agreement at any
time upon sixty (60) days’ written notice to Owner in the event of a withdrawal
or revocation, by any lawful governing body having jurisdiction thereof, of any
material license or permit required for Management Company’s performance
hereunder, if such withdrawal or revocation is due to circumstances beyond
Management Company’s control or not otherwise caused by the gross negligence or
willful misconduct of Management Company, such termination to be effective upon
the occurrence of the date a replacement manager has commenced management of the
Hotel pursuant to its agreement with Owner.

 

11.02  Owner’s Right to Inspect

 

Owner or its agent shall have access to the Hotel at any and all reasonable
times for the purpose of protecting the same against fire or other casualty,
prevention of damage to the Hotel, inspection, making repairs, or showing the
Hotel to prospective purchasers, tenants or mortgagees. Owner shall provide at
least 24 hours’ notice to Management Company prior to exercising its rights
under this Section 11.02, except in the event of an emergency.

 

21



--------------------------------------------------------------------------------

11.03  Group Services

 

A. Subject to Section 11.03 B, Owner shall reimburse Management Company for
certain other services (“Group Services”) as may from time to time be provided
to the Hotel by Management Company or Management Company’s Affiliates more
efficiently on a group rather than on an individual basis and approved by Owner.
The Group Services may include, without limitation, the following: (a)
marketing, advertising and promotion; (b) payroll processing, accounting and MIS
support services; (c) recruiting, training, career development and relocation in
accordance with Management Company’s or its Affiliates’ relocation plan; (d)
employee benefits administration; (e) engineering and risk management; (f)
information technology; (g) legal support (such as license and permit
coordination and standardized contracts); (h) purchasing arising out of ordinary
hotel operations; and (i) such other additional services as are or may be, from
time to time, furnished for the benefit of Management Company’s hotels or in
substitution for services now performed at Management Company’s individual
hotels which may be more efficiently performed on a group basis.

 

B. Group Services shall consist of the actual cost of the services without
mark-up or profit to Management Company or any Affiliates, but shall include:
(a) salary and employee benefit costs, (b) cost of equipment used in performing
Group Services, and (c) overhead costs, reasonably allocated thereto of any
office providing Group Services. Costs and expenses incurred in providing Group
Services shall be allocated equitably across hotel properties that Management
Company or any of its Affiliates manage that are provided Group Services, to the
extent necessary and appropriate, and in the manner described in the Annual
Operating Projection approved by Owner. Notwithstanding anything herein to the
contrary, the costs and expenses for Group Services shall not exceed the amounts
for such services set forth in the Annual Operating Projection approved by
Owner. Costs of Group Services (approved by Owner pursuant to this subsection B)
shall be Deductions. In addition, if equipment is installed and maintained at
the Hotel in connection with the rendition of any approved Group Services, all
costs thereof will be charged to the operation of the Hotel, as determined by
Management Company in good faith and consistent with GAAP and the Uniform System
of Accounts. Unless a Group Service is approved in the Annual Operating
Projection, such service(s) shall be performed at the Hotel and the cost thereof
shall be a Deduction as set forth in the approved Annual Operating Projection.

 

C. In no event shall Management Company’s Affiliates be deemed a party to this
Agreement or responsible in any way for Management Company’s obligations
pursuant to this Agreement by virtue of providing any services described in this
Agreement (including, without limitation, Group Services) to Management Company
and Owner reimbursing Management Company for the expenses incurred in connection
therewith. Management Company shall make (or cause to be made) available to
Owner the books of any such Affiliate providing any such services to the extent
necessary to complete an audit arranged by Owner pursuant to Section 9.01 of
this Agreement.

 

22



--------------------------------------------------------------------------------

11.04  Rebates

 

Any rebates, refunds or similar payments (for purposes of this Section 11.04,
collectively referred to as “rebates”) made to Management Company or any of its
Affiliates from vendors or others providing services or goods to the Hotel shall
be returned to the Hotel bank account or Reserve, as the case may be, from which
payment for such services or goods was made and shall constitute Gross Revenues.
Any such rebates made to Management Company or any of its Affiliates from
vendors or others for goods and services provided to a group of hotels operated
by Management Company or its Affiliates, including the Hotel, shall be equitably
allocated among such hotels and the Hotel’s equitable share thereof shall be
returned to the Hotel bank account or Reserve, as the case may be, from which
payment for such services or goods was made and shall constitute Gross Revenues.

 

ARTICLE XII

INSURANCE

 

12.01  Property and Operational Insurance

 

A. Management Company shall, commencing with the Effective Date and continuing
throughout the Term of this Agreement, procure and maintain, as a Deduction,
with insurance companies (i) reasonably acceptable to Owner, (ii) required by
any applicable lender, and (iii) licensed to underwrite the type of insurance
being issued in the jurisdiction in which such insurance policy shall be
delivered, a minimum of the following insurance to the extent reasonably
commercially available. Subject to Owner’s and any applicable lender’s prior
approval (in their sole discretion), Management Company may procure and maintain
such insurance as required in this Section 12.01 by legally qualifying itself as
a self insurer:

 

1. Insurance on the Hotel (including contents) against loss or damage by fire,
lightning and all other risks covered by the usual standard extended coverage
endorsements, with deductible limits approved by Owner, in an amount not less
than one hundred percent (100%) of the replacement cost thereof;

 

2. Insurance against loss or damage from explosion of boilers, pressure vessels,
pressure pipes and sprinklers, to the extent applicable, installed in the Hotel;

 

3. Insurance on the Hotel (including contents) against loss or damage by earth
movement, with deductible limits approved by Owner, in an amount to be
reasonably determined by Owner consistent with local market conditions;

 

4. Business interruption insurance covering loss of profits and necessary
continuing expenses for interruptions caused by any occurrence covered by

 

23



--------------------------------------------------------------------------------

the insurance referred to in Section 12.01 A1, A2, and A3, of a type and in
amounts and with such deductible limits as are approved by Owner;

 

5. Intentionally Deleted;

 

6. Fidelity bonds, in amounts and with deductible limits approved by Owner,
covering Management Company’s employees in job classifications which Owner
reasonably requests be bonded, and comprehensive crime insurance to the extent
that Management Company and Owner mutually agree it is necessary for the Hotel;

 

7. Comprehensive General Public Liability insurance (including protective
liability coverage on operations of independent contractors engaged in
construction, operation or management, blanket contractual liability insurance,
liquor law legal liability insurance, products liability insurance, and garage
keeper’s liability insurance), on an “occurrence” basis for the benefit of Owner
and Management Company against claims for “personal injury” liability,
including, without limitation, bodily injury, death, or property damage
liability, with a limit of not less than Thirty- Five Million Dollars
($35,000,000) in the event of “personal injury” to any number of persons or
damage to property arising out of any one occurrence; such insurance, which may
be furnished under a “primary policy” (which shall include an aggregate per
location endorsement) and an “umbrella” policy or policies, shall also include:
(i) coverage against liability for bodily injuries or property damage arising
out of the use by or on behalf of Owner or Management Company of any owned,
non-owned, or hired automotive equipment for a limit not less than that
specified above, and (ii) if applicable, garage keeper’s legal liability
insurance in the amount sufficient to prevent Owner from becoming a co-insurer;

 

8. Crime insurance and errors and omissions insurance insuring Owner against
intentional or negligent acts or omissions of Management Company or its
employees, such insurance to be in such amounts, with such carriers, and under
such policies, as may from time to time be requested and approved by Owner; and

 

9. Such other insurance in amounts as Management Company and Owner, in their
reasonable judgment, mutually deem advisable for protection against claims,
liabilities and losses arising out of or connected with the operation of the
Hotel. Notwithstanding anything in this Agreement to the contrary, the
provisions of this Article XII shall be subject to the reasonable requirements
of any applicable lender.

 

12.02  General Insurance Provisions

 

A. All policies of insurance required under Section 12.01, Paragraphs 1-4 shall
be carried in the name of Management Company, Owner and any applicable lender;
and losses thereunder shall be payable to the parties as their respective
interests may appear. All insurance described in Section 12.01, Paragraphs 6-8
shall name Owner as an additional insured.

 

24



--------------------------------------------------------------------------------

B. Owner and Management Company shall release each other, and their respective
authorized representatives, agents and employees, from any claims for damage or
loss to any person or to the Hotel that may be caused by or result from risks
insured under any insurance policies carried by said parties and in force at the
time any such damage or loss occurs, to the extent that such release does not
impair any insurance coverage then in effect. To the extent waivers of
subrogation are acceptable to the insurance carrier each policy of insurance
shall provide that the carrier shall have no right of subrogation against either
party hereto, their authorized representatives, agents or employees by separate
endorsement. If extra premium is charged for such waiver of subrogation, the
party for whom such waiver is obtained shall pay the other party such extra
premium within ten (10) business days after request therefore together with a
copy of the invoice evidencing the same.

 

12.03  Coverage

 

All insurance described in Section 12.01 may be obtained by Management Company
by endorsement or equivalent means under its blanket insurance policies,
provided that such blanket policies are satisfactory to and approved by Owner.
Management Company may self insure or otherwise retain such risks or portions
thereof as it does with respect to other similar hotels it owns, leases or
manages.

 

12.04  Cost and Expense

 

A. Insurance premiums and any costs or expenses with respect to the insurance
described in Section 12.01 shall be treated as Deductions in determining
Operating Profit.

 

B. Upon Termination of this Agreement, an escrow fund in an amount reasonably
acceptable to Management Company shall be established from Gross Revenues (or,
if Gross Revenues are not sufficient, with funds provided by Owner) to cover the
amount of any costs which will eventually have to be paid by either Owner or
Management Company with respect to insurance premiums, if any, not fully billed
and paid for prior to Termination and pending or contingent claims, including
those which arise after such Termination for causes arising during the Term of
this Agreement. Upon the final disposition of all such pending or contingent
claims, any unexpended funds remaining in such escrow shall be paid to Owner.

 

12.05  Policies and Endorsements

 

A. The party procuring insurance hereunder shall deliver to the other party
certificates of insurance with respect to all policies so procured, including
existing, additional and renewal policies and, in the case of insurance about to
expire, shall deliver certificates of insurance with respect to the renewal
policies not less than ten (10) days prior to the respective dates of
expiration.

 

25



--------------------------------------------------------------------------------

B. All policies of insurance provided for under this Article XII shall, to the
extent obtainable, have attached thereto an endorsement that such policy shall
not be canceled, non-renewed or to the extent reasonably commercially available,
materially changed without at least thirty (30) days’ prior written notice to
Owner and Management Company.

 

C. Owner may, at its option, procure and maintain the insurance specified in
Section 12.01, Paragraphs 1 through 4, with insurance companies reasonably
acceptable to Management Company, subject to the following: (i) all such
policies of insurance shall be carried in the name of Owner, with Management
Company as a named insured, (ii) any property losses thereunder shall be payable
to the respective parties as their interests may appear, and (iii) premiums for
such insurance coverage shall be treated as Deductions, provided that if the
cost of such insurance procured by Owner exceeds the cost of Management
Company’s comparable coverage, all such excess costs shall be the sole
responsibility of Owner and shall not be a Deduction. Should Owner exercise its
option to procure the insurance described in this subsection C, Owner hereby
waives its rights of recovery from Management Company and its Affiliates (and
their respective directors, officers, shareholders, agents and employees) for
loss or damage to the Hotel and any resultant interruption of business.

 

12.06  Indemnification

 

A. Owner shall indemnify, defend and hold Management Company or any of its
Affiliates, including, without limitation, their respective directors, officers,
shareholders, employees and agents (collectively, “Management Company
Indemnified Parties”), harmless from and against all claims, causes of action,
losses, attorneys’ fees and other costs and expenses (including, without
limitation, liquidated damages, transfer fees, and termination costs),
liabilities and damages (collectively referred to as “Claims”) imposed upon or
incurred by or asserted against Management Company Indemnified Parties under, or
on account of, or with respect to this Agreement arising out of or resulting
from: (i) Management Company’s due performance of this Agreement, or (ii) the
failure by Owner to provide necessary funds to the Reserve or make necessary
Owner-Funded Capital Expenditures required under this Agreement or to comply
with applicable legal requirements or any requirements necessary to maintain the
safety or structural soundness of the Hotel, except to the extent the condition
giving rise to such required expenditures is the result of the gross negligence
or willful misconduct of any of the Management Company Indemnified Parties.

 

B. Owner shall indemnify, defend and hold Management Company Indemnified Parties
harmless from and against all Claims arising out of or resulting from all
liabilities which accrued (or which stem from events which occurred) prior to
the Effective Date, including, without limitation, the Labor Liabilities
(referred to as “Prior Liabilities”). Any such Prior Liabilities shall be paid
for by Owner (not from Gross Revenues nor from the Reserve) and shall not be
treated as Deductions.

 

26



--------------------------------------------------------------------------------

C. Management Company shall indemnify, defend and hold Owner and its directors,
officers, shareholders, employees and agents harmless from and against all
Claims arising out of or resulting from any gross negligence or willful
misconduct of any of the Management Company Indemnified Parties.

 

D. The provisions of this Section 12.06 shall survive Termination of this
Agreement.

 

ARTICLE XIII

REAL ESTATE AND PROPERTY TAXES

 

13.01  Impositions

 

During the Term of the Agreement, all real estate or ad valorem property taxes,
assessments, inventory and personal property taxes and similar charges on or
relating to the Hotel (“Impositions”) following or allocable to the period
following the Effective Date shall be paid by Management Company, to the extent
sufficient Working Capital exists, from Gross Revenues before any fines,
penalties, or interest are added thereto or liens are placed upon the Hotel,
unless payment is in good faith being contested and enforcement thereof is
stayed. Management Company, either in its own name or, if legally required, in
Owner’s name, may contest by appropriate proceedings conducted in good faith and
with due diligence the amount, validity or application in whole or in part of
any such Imposition or any lien therefor, and Owner shall have the right to
participate in any such proceedings. In addition, Owner shall have the right to
contest, or cause Management Company to contest, the amount, validity or
application in whole or in part of any such Imposition or any lien therefore. In
the event Gross Revenues are likely to be insufficient to pay such Impositions
when due, Management Company shall so advise Owner no later than thirty (30)
days prior to the due date of such Impositions in order to provide Owner
sufficient time in which to provide funds sufficient for the payment of such
Impositions. Management Company shall also, no later than thirty (30) days prior
to the date payment is due or three (3) days following the written request from
Owner, furnish Owner with copies of official tax bills and assessments and
evidence of payment or contest thereof. Any refund or rebate of any Impositions
shall be credited to Operating Profit in the Fiscal Year in which such refund is
received. All reasonable costs incurred in connection with any such negotiations
or proceedings shall constitute Deductions for the year in which they are paid.
Notwithstanding the foregoing, no such contest shall be conducted if it will in
any way endanger title to the Hotel, the land on which the Hotel is located or
Owner’s interest in the Hotel, or create a cloud on title to any of the
foregoing or constitute a default under any financing secured by the Hotel, or
otherwise expose Owner to the risk of criminal liability. Owner shall within
thirty (30) days of receipt of evidence of payment or contest furnish Management
Company with copies of official tax bills and assessments and of payment or
contest thereof. All Impositions shall constitute Deductions from Gross Revenues
in determining Operating Profit; provided, however, that any fines, penalties or
interest

 

27



--------------------------------------------------------------------------------

added thereto to the extent resulting from Owner’s acts or omissions shall be
paid by Owner at its sole expense.

 

13.02  Owner’s Responsibility

 

“Impositions” shall not include the following, all of which shall be paid solely
by Owner, and shall not constitute a Deduction from Gross Revenues nor be paid
from the Reserve: (1) Any income, excess profits or revenue taxes of Owner or
any person, firm or entity as a partner of Owner; (2) Special assessments
imposed because of facilities which are constructed by or on behalf of the
assessing jurisdiction (e.g., roads, sidewalks, sewers, etc.) which directly
benefit the Hotel; (3) “Impact Fees” which are required of Owner as a condition
to the issuance of site plan approval, zoning variances or building permits; and
(4) “Tax-increment financing” or similar financing whereby the municipality or
other taxing authority has assisted in financing the construction of the Hotel
by temporarily reducing or abating normal Impositions in return for
substantially higher levels of Impositions at later dates.

 

ARTICLE XIV

HOTEL EMPLOYEES

 

14.01  Employees

 

A. Management Company shall have the discretion and obligation to hire, promote,
supervise, direct, train all employees at the Hotel, to fix their terms of
compensation and, generally to establish and maintain policies relating to
employment at the Hotel. All such employees shall at all times be the employees
of Management Company or any of its Affiliates and not of Owner, and except for
the Labor Liabilities, Owner shall have no responsibility or control respecting
such employees unless otherwise specified in this Agreement. No collective
bargaining agreements will be signed without Owner’s approval. Management
Company shall inform Owner as to the name, background, and qualifications of the
Hotel’s General Manager and Director of Sales. If Management Company desires to
change the General Manager or Director of Sales, Management Company shall
endeavor to give Owner at least forty-five (45) days’ prior notice, if feasible,
of such change stating the reasons for such change and informing Owner of the
name, background, and qualifications of any replacement General Manager or
Director of Sales. Owner shall have the right to interview the proposed
replacement General Manager or Director of Sales and shall be given the
opportunity to meet with the appropriate senior executives of Management Company
to discuss the advisability of effectuating any proposed hiring, dismissal or
transfer and any possible alternatives thereto. Any replacement General Manager
(only) shall be subject to Owner’s prior approval, which approval shall not be
unreasonably withheld or delayed. Management Company shall consider in good
faith the opinions and requests of Owner with respect to such matters, and, if
Management Company elects not to implement any such request, Management Company
shall explain its decision to Owner

 

28



--------------------------------------------------------------------------------

in reasonable detail. Owner acknowledges and approves Jose de Jesus Martin
Campos Daniel as General Manager as of the Effective Date.

 

B. Owner shall reimburse Management Company for: (i) Labor Liabilities,
salaries, wages and severance payments mandated under applicable collective
bargaining agreements and/or benefits of any officers, directors or employees of
Management Company or Management Company’s Affiliates who shall be regularly
employed or temporarily assigned on a full-time basis at the Hotel and (ii)
personnel of Management Company or Management Company’s Affiliates not employed
at the Hotel providing information systems support or legal, accounting or tax
services to Management Company in connection with the operation of the Hotel
(without duplication of reimbursements included in Group Services). Except for
the Labor Liabilities, all costs and expenses described under this Subsection B
shall not exceed the amount for such services set forth in the approved Annual
Operating Projection without the approval of Owner.

 

C. Management Company and Owner agree to cooperate with each other to attempt to
avoid any disqualification of qualified employee benefit plans of either of them
to the extent such plans may be affected by the provisions of this Agreement or
the services provided hereunder; provided, however, that neither Management
Company nor Owner shall be required to change the terms of any such plan as part
of such cooperation.

 

D. All personnel employed at the Hotel shall be recruited and trained by
Management Company in a manner consistent with Management Company’s practices at
other comparable hotels managed and operated by Management Company.

 

14.02  Termination

 

At Termination, other than by reason of an Event of Default by Management
Company hereunder, an escrow fund shall be established from Gross Revenues (or,
if Gross Revenues are not sufficient, with funds provided by Owner) to reimburse
Management Company for all reasonable costs and expenses incurred by Management
Company or its Affiliates which arise out of either the transfer or the
termination of employment of Management Company or its Affiliate’s employees at
the Hotel such as reasonable transfer costs, unemployment compensation, other
employee liability costs and a reasonable allowance for severance pay for
Executive Employees of the Hotel and costs mandated under applicable collective
bargaining agreements with respect to other employees of the Hotel, with respect
to those employees who do not continue to be employed with respect to the Hotel
and who will not be transferred to another hotel owned or managed by Management
Company or its Affiliates. The amount of such allowance for severance shall not
exceed an amount equal to Management Company’s then current severance benefit
for such terminated Executive Employees and that which is customary in the
industry, unless Owner otherwise approves. As used herein,

 

29



--------------------------------------------------------------------------------

the term “Executive Employees” shall mean each member of the senior executive
staff and each department head of the Hotel.

 

14.03  Employee Claims

 

A. Except for the Labor Liabilities, Management Company shall pay from its own
funds, and not from Gross Revenues, for any Employee Claim and for the defense
of any Employee Claim which: (i) is a substantial violation of the standards of
responsible labor relations as generally practiced by prudent owners or
operators of similar hotel properties in the general geographic area of the
Hotel, or (ii) is not the isolated act of individual employees, but rather is a
direct result of corporate policies or systematic action of Management Company
which either encourage or fail to discourage such conduct. In addition,
Management Company shall indemnify, defend and hold harmless Owner from and
against any fines or judgments arising out of such conduct, and all litigation
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection therewith. Any dispute between Owner and Management Company as to
whether or not certain conduct by Management Company is not in accordance with
the aforesaid standards shall be resolved by arbitration.

 

14.04  Payment of Labor Liability

 

Upon the termination of employment of any of the Prior Employees and within the
following 30 (thirty) days after said termination, Owner shall reimburse
Management Company any and all of the corresponding Labor Liabilities. The Labor
Liabilities shall be billed by Management Company at cost, and will not be a
Deduction.

 

ARTICLE XV

DAMAGE AND CONDEMNATION

 

15.01  Damage and Repair

 

A. If, during the Term hereof, the Hotel is damaged or destroyed by fire,
casualty, or other cause, Owner shall, with all reasonable diligence, to the
extent that proceeds from the insurance described in Section 12.01 are available
(subject to the provisions of any Mortgage encumbering the Hotel) for such
purpose, repair or replace the damaged or destroyed portion of the Hotel to
substantially the same condition as existed previously; provided that Owner
shall have no obligation to repair or replace the damaged or destroyed portion
of the Hotel if: (i) such damage, destruction or casualty occurs within two (2)
years of the expiration of the Term, (ii) such damage, destruction or casualty
is in excess of sixty percent (60%) of the “fair market value” of the Hotel as
agreed by the parties, and (iii) Owner elects not to rebuild the Hotel. In the
event that the conditions set forth in (i), (ii), and (iii) of the preceding
sentence are satisfied, Owner may terminate this Agreement provided that all
amounts due to Management Company hereunder in connection with such termination
shall be paid by Owner. A termination

 

30



--------------------------------------------------------------------------------

under this Section 15.01 A shall not be a Default and no termination fees shall
be paid to Management Company.

 

B. In the event damage or destruction to the Hotel from any cause materially and
adversely affects the operation of the Hotel and Owner fails to timely (subject
to unreasonable delays caused by Management Company, including unreasonable
delays in adjusting the insurance claim with the carriers which participate in
Management Company’s blanket insurance program, and subject to Force Majeure
delays) commence and complete the repairing, rebuilding or replacement of the
same so that the Hotel shall be substantially the same as it was prior to such
damage or destruction, Management Company may, at its option, elect to terminate
this Agreement upon ninety (90) days’ written notice.

 

15.02  Condemnation

 

A. If all or substantially all of the Hotel is taken in any eminent domain,
condemnation, compulsory acquisition, or similar proceeding by any competent
authority for any public or quasi-public use or purpose, this Agreement shall
terminate as of the date Management Company ceases to have physical possession
of the Hotel. Any award for such taking or condemnation is to be paid to Owner,
provided that Management Company may advance and collect any claims to which it
may be entitled as a result of such taking in accordance with the terms of
Section 15.02 C.

 

B. In the event a portion of the Hotel shall be taken by the events described in
Section 15.02 A or the entire Hotel is affected on a temporary basis but the
result is not to make it unreasonable to continue to operate the Hotel, this
Agreement shall not terminate. However, so much of any award for any such
partial or temporary taking or condemnation shall be made available by Owner to
the extent necessary to render the Hotel equivalent to its condition prior to
such event, and the balance of such award, if any, shall be paid over to Owner.

 

C. All condemnation awards or payments in lieu thereof for the value of the land
and improvements so taken shall be the sole and exclusive property of Owner.
Management Company may make a claim to the condemning authority for its loss of
business arising from the events described in this Section 15.02, but only to
the extent that such claim in no way prejudices, diminishes, reduces, or impairs
Owner’s rights under the preceding sentence.

 

ARTICLE XVI

DEFAULTS

 

16.01  Default

 

Each of the following shall constitute a “Default,” to the extent permitted by
applicable law:

 

A. The appointment of a receiver, trustee, or custodian for all or any
substantial part of the property of Management Company or Owner, as the case may
be, if such appointment is not set aside or vacated within sixty (60) days.

 

31



--------------------------------------------------------------------------------

B. The commencement by Management Company or Owner, as the case may be, of any
voluntary case or proceeding under present or future federal bankruptcy laws or
under any other bankruptcy, insolvency, or other laws respecting debtor’s
rights.

 

C. The making of a general assignment by Management Company or Owner, as the
case may be, for the benefit of its creditors.

 

D. The entry against Management Company or Owner, as the case may be, of any
“order for relief” or other judgment or decree by any court of competent
jurisdiction in any involuntary proceeding against Management Company or Owner,
as the case may be, under any present or future federal bankruptcy laws or under
any other bankruptcy, insolvency, or other laws respecting debtor’s rights, if
such order, judgment, or decree continues unstayed and in effect for a period of
sixty (60) consecutive days.

 

E. The failure of Management Company or Owner, as the case may be, to make any
payment to be made in accordance with the terms hereof within five (5) business
days after written notice, when such payment is due and payable.

 

F. Intentionally Deleted

 

G. The failure of Owner to provide to Management Company sufficient Working
Capital to operate the Hotel as required by Article VII within three (3) days
after written notice from Management Company of the need for such Working
Capital.

 

H. The failure of Management Company or Owner, as the case may be, to perform,
keep or fulfill any of the other covenants, undertakings, obligations, or
conditions set forth in this Agreement (including, without limitation, the
representation set forth in Section 22.02), and the continuance of such default
for a period of thirty (30) days after notice of said failure, or if such
default cannot be reasonably cured within said 30-day time period, the failure
of the defaulting party to commence the cure of such Default within said 30-day
period or thereafter the failure to diligently pursue such efforts to
completion.

 

16.02  Event of Default

 

Upon the occurrence of any Default by either party (referred to as the
“defaulting party”) under Section 16.01 A, B, C or D, such Default shall
immediately and automatically, without the necessity of any notice to the
defaulting party, constitute an “Event of Default” under this Agreement. Upon
the occurrence of any Default by a

 

32



--------------------------------------------------------------------------------

defaulting party under Section 16.01 E, G, or H, such Default shall constitute
an “Event of Default” under this Agreement if the defaulting party fails to cure
such Default within the respective cure or payment period (as specified in the
applicable Paragraph) after written notice from the non-defaulting party
specifying such Default and demanding such cure or payment; provided, however,
that if a Default under Section 16.01 H is such that it cannot reasonably be
cured within said 30-day period, an “Event of Default” shall then occur if the
defaulting party fails to commence the cure of such Default within the specified
30-day period or thereafter fails to diligently pursue such efforts to
completion.

 

16.03  Remedies upon Event of Default

 

Upon the occurrence of an Event of Default, the non-defaulting party shall have
the right to pursue any one or more of the following courses of action: (i) in
the event of a material breach by the defaulting party of its obligations under
this Agreement, to terminate this Agreement by written notice to the defaulting
party, which Termination shall be effective as of the effective date which is
set forth in said notice (provided that said effective date shall be at least
thirty (30) days after the date of said notice; or, if the defaulting party is
the employer of all or a substantial portion of the employees at the Hotel, the
30-day period shall be extended to such period of time as may be necessary under
applicable law pertaining to termination of employment); and (ii) to institute
any and all proceedings permitted by law or equity, including, without
limitation, actions for specific performance and/or damages. Upon the occurrence
of a Default by either party under Section 16.01 E, the amount owed to the
non-defaulting party shall accrue interest, at the rate described in Section
22.03, from and after the date on which such payment was originally due to the
non-defaulting party. The rights granted hereunder shall not be in substitution
for, but shall be in addition to, any and all rights and remedies available to
the non-defaulting party by reason of applicable provisions of law or equity.

 

ARTICLE XVII

PROPRIETARY MARKS; INTELLECTUAL PROPERTY

 

17.01  Proprietary Marks

 

During the Term of this Agreement, the names “Barceló”, “Barceló Tucancun” or
any similar Barceló name whether used alone or in connection with one or more
other word(s), and all proprietary marks (being all present and future
trademarks, trade names, symbols, logos, insignia, service marks, and the like)
of Management Company or any one of its Affiliates, whether or not registered
(“Proprietary Marks”) shall in all events remain the exclusive property of
Management Company and its Affiliates, having exclusive right to request any
registration or protection that it may require. Owner shall have no right to use
any Proprietary Mark of Management Company or any one of its Affiliates, in any
way except for, during the Term of this Agreement, to have signage installed
using any Proprietary Mark of Management Company or any one of its

 

33



--------------------------------------------------------------------------------

Affiliates provided that it is in conformance with the specifications provided
by Management Company. Upon Termination, any use of a Proprietary Mark by Owner
under this Agreement shall immediately cease. Upon Termination, Management
Company shall have the option to purchase, at their then book value, any items
of the Hotel’s Inventories and Fixed Asset Supplies as may be marked with a
Proprietary Mark of Management Company or any one of its Affiliates. In the
event Management Company does not exercise such option, Owner agrees that it
will use any such items not so purchased exclusively in connection with Hotel
until they are consumed. During the Term of this Agreement, the name “Highland”
whether used alone or in connection with one or more other words, and all
Proprietary Marks of Owner shall in all events remain the exclusive property of
Owner and its Affiliates. Management Company shall have no right to use any
proprietary mark of Owner or its Affiliates in any way, except for, during the
Term of this Agreement, to have signage installed using any proprietary mark of
Owner or its Affiliates provided that it is in conformance with the
specifications provided by Owner. Upon Termination, any use of a proprietary
mark of Owner or its Affiliates by Management Company under this Agreement shall
immediately cease. Both parties agree not to use the other party’s Proprietary
Marks as part of domain names or use them in a way that results in alterations
or modifications to such Proprietary Marks.

 

17.02  Computer Software and Equipment

 

All “Software” (meaning all computer software and accompanying documentation,
other than software which is commercially available, which are used by
Management Company in connection with the property management system, any
reservation system and all future electronic systems developed by Management
Company for use in the Hotel) is and shall remain the exclusive property of
Management Company or any one of its Affiliates (or the licensor of such
Software, as the case may be), and Owner shall have no right to use, modify,
distribute or to copy, any Software. Upon Termination, Management Company shall
have the right to remove from the Hotel all Software, and any computer equipment
which is utilized as part of a centralized property management system or is
otherwise considered proprietary by Management Company; provided, however, that
if any of such computer equipment is owned by Owner, Management Company shall
reimburse Owner for previous expenditures made by Owner for the purchase of such
equipment, subject to a reasonable allowance for depreciation.

 

17.03  Intellectual Property

 

All “Intellectual Property” (meaning all Software and manuals, brochures and
directives issued by Management Company to its employees at the Hotel regarding
procedures and techniques to be used in operating the Hotel) shall at all times
be proprietary to Management Company or its Affiliates, and shall be the
exclusive property of Management Company or its Affiliates. Upon Termination,
all Intellectual

 

34



--------------------------------------------------------------------------------

Property shall be removed from the Hotel by Management Company, without
compensation to Owner.

 

ARTICLE XVIII

WAIVER AND INVALIDITY

 

18.01  Waiver

 

The failure of either party to insist upon strict performance of any of the
terms or provisions of this Agreement, or to exercise any option, right or
remedy herein contained, shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right or remedy,
but the same shall continue and remain in full force and effect. No waiver by
either party of any term or provision hereof shall be deemed to have been made
unless expressed in writing and signed by such party.

 

18.02  Partial Invalidity

 

In the event that any portion of this Agreement shall be declared invalid by
order, decree or judgment of a court, this Agreement shall be construed as if
such portion had not been inserted herein except when such construction would
operate as an undue hardship to Management Company or Owner or constitute a
substantial deviation from the general intent and purpose of said parties as
reflected in this Agreement.

 

ARTICLE XIX

ASSIGNMENT

 

19.01  Assignment by Management Company and Owner

 

A. Management Company shall not assign this Agreement, or delegate any of its
responsibilities hereunder, without the prior written consent of Owner;
provided, however, that Management Company, shall have the right, without such
consent, to assign its interest in this Agreement to any of its Affiliates, and
any such Affiliate shall be deemed to be the Management Company for purposes of
this Agreement. Management Company shall be relieved of all further obligations
hereunder if such Affiliate has substantially similar financial resources and
liquidity as Management Company and the expertise to perform the obligations of
Management Company hereunder including, without limitation, access to the Group
Services that are currently being provided by Management Company and its
Affiliates at the time of such assignment.

 

B. Except as permitted pursuant to Section 20.01 B, Owner shall not assign this
Agreement, without the prior written consent of Management Company; provided,
however, that Owner may assign this Agreement upon notice to Management Company
to any subsidiary of Owner but only if such subsidiary has the full leasehold
interest in the Hotel or owns one hundred percent (100%) of the Hotel; and upon
such assignment

 

35



--------------------------------------------------------------------------------

and assumption of this Agreement by the assignee, Owner shall be relieved of all
further liability or obligation hereunder.

 

C. Notwithstanding any provision contained in this Agreement, (i) the collateral
assignment of this Agreement by Owner as security for any Mortgage securing a
loan on the Hotel or (ii) the transfer of this Agreement in connection with a
merger or consolidation or a sale of all or substantially all of the assets of
either party (provided that (x) if such transfer is by Owner, the provisions of
Article XX shall be complied with, and (y) if such transfer is by Management
Company, such transfer is being done as part of a merger or consolidation or a
sale of all or substantially all of the business which consists of Management
Company’s managed hotels), is permitted without the consent of the other party.

 

D. If either party consents to an assignment of this Agreement by the other, no
further assignment shall be made without the express consent in writing of such
party, unless such assignment may otherwise be made without such consent
pursuant to the terms of this Agreement.

 

E. An assignment (either voluntarily or by operation of law) by either party of
its interest in this Agreement shall not relieve either party from its
obligations under this Agreement which accrued prior to the date of such
assignment; such assigning party shall be relieved of such obligations accruing
after such date, if the assignment complies with this Article XIX and if
Management Company or Owner, as the case may be, has received an assumption
agreement executed by the assignee.

 

ARTICLE XX

TERMINATION OF AGREEMENT UPON SALE, DEMOLITION, OR FORECLOSURE

 

20.01  Sale of the Hotel

 

A. Sale to Permitted Transferee. Owner may enter into a Sale of the Hotel to any
individual or entity that: (i) has sufficient financial resources and liquidity
to fulfill Owner’s obligations under this Agreement, and (ii) is not in control
of or controlled by persons who have been convicted of felonies involving moral
turpitude in any state or federal court, and (iii) is not engaged in the
business of operating or managing (as distinguished from owning) 2,000 or more
guestrooms of a recognized branded hotel chain or chains in competition with
Management Company. If Owner enters into an agreement for the Sale of the Hotel
to a purchaser or tenant that violates the provisions of this Section 20.01 A
and Management Company has notified Owner of such non-compliance, Owner shall be
deemed to be in Default hereunder unless the Sale Termination Fee is paid to
Management Company as described in Section 20.01D.

 

B. Written Notice of Sale and Assignment of Management Agreement. In the event
that Owner enters into a definitive agreement with respect to the Sale of the
Hotel and desires to have this Agreement assigned to the new owner, Owner shall
give

 

36



--------------------------------------------------------------------------------

written notice thereof to Management Company, stating the name of the
prospective purchaser or tenant. Such notice shall include appropriate
information relating to such prospective purchaser or tenant demonstrating
compliance with Section 20.01 A. Concurrently with the finalization of such Sale
of the Hotel, and only upon full compliance with the conditions set forth in
Sections 20.01 A, B, and C, the purchaser or tenant shall by appropriate
instrument reasonably satisfactory to Management Company, assume all of Owner’s
obligations hereunder. An executed copy of such assumption agreement shall be
delivered to Management Company at the closing or consummation of such Sale of
the Hotel. The assignment and assumption of this Agreement by a new owner of the
Hotel upon the Sale of the Hotel in full compliance with Sections 20.01 A, B,
and C shall be deemed to be an assignment by Owner approved by Management
Company pursuant to Section 19.01 B of this Agreement. This Agreement shall not
be assigned to and assumed by any new owner of the Hotel upon the finalization
of a Sale of the Hotel if the conditions set forth in Sections 20.01 A, B, and C
are not fully satisfied.

 

C. Maintenance of Accounts. No Sale of the Hotel shall reduce or otherwise
affect: (a) the current level of Working Capital; (b) the current amount
deposited in the Reserve; or (c) any of the operating accounts maintained by
Management Company pursuant to this Agreement. If, in connection with any such
Sale of the Hotel, the selling Owner intends to withdraw, for its own use, any
of the cash deposits described in the preceding sentence, the selling Owner must
obtain the contractual obligation of the new Owner to replenish those deposits
(in identical amounts) simultaneously with such withdrawal. The selling Owner is
hereby contractually obligated to Management Company to ensure that such
replenishment in fact occurs. The obligations described in this Section 20.01 C
shall survive the Sale of the Hotel and Termination of this Agreement.

 

D. Termination Upon Sale of the Hotel. Notwithstanding any provision in this
Agreement to the contrary (including, without limitation, Sections 20.01 A, B,
and C above), Owner shall have the right to terminate this Agreement upon any
Sale of the Hotel anytime after one hundred and twenty (120) Accounting Periods
after the Effective Date provided that Owner: (i) provides at least sixty (60)
days’ prior notice to Management Company, and (ii) remits to Management Company
payment of the applicable Sale Termination Fee simultaneously with the
Termination of this Agreement.

 

20.02  Termination upon Demolition or Foreclosure

 

A. Owner may, by written notice to Management Company, terminate this Agreement
upon the demolition of the Hotel, such Termination to be effective upon the
expiration of ninety (90) days following Management Company’s receipt of such
notice from Owner. Any such notice shall contain sufficient information to
permit Management Company to comply with any required notices to Hotel employees
under federal or state laws. Upon termination under this Section 20.02 A, all
amounts due to Management

 

37



--------------------------------------------------------------------------------

Company hereunder in connection with such termination shall be paid by Owner. A
termination under this Section 20.02 A shall not be a Default and no termination
fees shall be paid to Management Company.

 

B. Management Company shall have the right to terminate this Agreement (and
pursue any remedies it may have hereunder), on thirty (30) days’ written notice,
if title to or possession of the Hotel is transferred by judicial or
administrative process (including, without limitation, a foreclosure, or a sale
pursuant to an order of a bankruptcy court, or a sale by a court-appointed
receiver) to an individual or entity which would not qualify as a permitted
transferee under Section 20.01 A, regardless of whether or not such transfer is
the voluntary action of the transferring Owner, or whether (under applicable
law) the Owner is in fact the transferor; provided, however, that Management
Company shall not have the right to so terminate this Agreement based on the
assertion that any applicable lender fails to so qualify as a permitted
transferee under Section 20.01 A.

 

ARTICLE XXI

MANAGEMENT COMPANY CONDITIONS

 

21.01  Conditions upon Effective Date

 

The obligations of Management Company and Owner hereunder shall not commence
until the provision by Owner of the Working Capital described in Article VII.

 

ARTICLE XXII

MISCELLANEOUS

 

22.01  Right to Make Agreement

 

Each party warrants, with respect to itself, that neither the execution of this
Agreement nor the finalization of the transactions contemplated hereby shall
violate any provisions of law or judgment, writ, injunction, order or decree of
any court or governmental authority having jurisdiction over it; result in or
constitute a breach or default under any indenture, contract, other commitment
or restriction to which it is a party or by which it is bound; or require any
consent, vote or approval which has not been taken, or at the time of the
transaction involved shall not have been given or taken. Each party covenants
that it has and will continue to have throughout the Term of this Agreement and
any extensions thereof, the full right to enter into this Agreement and perform
its obligations hereunder.

 

22.02  Relationship of Owner and Management Company

 

A. During the Term of this Agreement, Management Company shall qualify as an
“eligible independent contractor” as defined in Section 856(d)(9) of the Code.
To that end, during the Term:

 

(i) Management Company shall not permit wagering activities to be conducted at
or in connection with the Hotel;

 

38



--------------------------------------------------------------------------------

(ii) Management Company shall not own, directly or indirectly (within the
meaning of Section 856(d)(5) of the Code), more than 35% of the shares of
Highland;

 

(iii) No more than 35% of the total combined voting power of Management
Company’s outstanding stock, if any, (or 35% of the total shares of all classes
of its outstanding stock) shall be owned, directly or indirectly, by one or more
persons owning 35% or more of the outstanding stock of Highland; and

 

(iv) Management Company (or a person who is a “related person” within the
meaning of Section 856(d)(9)(F) of the Code (a “Related Person”) with respect to
the Management Company) shall be actively engaged in the trade or business of
operating “qualified lodging facilities” (defined below) for one or more persons
who are not Related Persons with respect to Owner (“Unrelated Persons”). In
order to meet this requirement, Management Company agrees that it (or a Related
Person with respect to Management Company) (i) shall derive at least 10% of both
its revenue and profit from operating “qualified lodging facilities” for
Unrelated Persons and (ii) shall comply with any regulations or other
administrative guidance under Section 856(d)(9) of the Code with respect to the
amount of hotel management business with Unrelated Persons that is necessary to
qualify as an “eligible independent contractor” with the meaning of such Code
Section.

 

A “qualified lodging facility” is defined in Section 856(d)(9)(D) of the Code
and means a “lodging facility” (defined below), unless wagering activities are
conducted at or in connection with such facility by any person who is engaged in
the business of accepting wagers and who is legally authorized to engage in such
business at or in connection with such facility. A “lodging facility” is a
hotel, motel or other establishment more than one-half of the dwelling units in
which are used on a transient basis, and includes customary amenities and
facilities operated as part of, or associated with, the lodging facility so long
as such amenities and facilities are customary for other properties of a
comparable size and class owned by other owners unrelated to Owner. Management
Company’s breach of the provisions of this Section 22.02 shall be a material
Event of Default hereunder and be subject to the provisions of Section 16.03 of
this Agreement.

 

B. Management Company shall perform its duties hereunder as agent for Owner.
Nothing contained in this Agreement shall be construed to create a partnership
or joint venture between Owner and Management Company or their successors in
interest. Neither party shall borrow money in the name of or pledge the credit
of the other.

 

39



--------------------------------------------------------------------------------

22.03  Failure to Perform

 

If Management Company or Owner at any time fails to make any payments as
specified or required hereunder or fails to perform any other act required on
its part to be made or performed hereunder, then the other party after thirty
(30) days’ written notice to the defaulting party may (but shall not be
obligated to) pay any such delinquent amount or perform any such other act on
the defaulting party’s part. Any sums thus paid and all costs and expenses
incurred in connection with the making of such payment or the proper performance
of any such act, together with interest thereon at the lesser of (i) the
interest rate allowed by the applicable usury laws, or (ii) the Prime Rate plus
three percent (3%), from the date that such payment is made or such costs and
expenses incurred, shall constitute a liquidated amount to be paid by the
defaulting party under this Agreement to the other party on demand.

 

22.04  Breach of Covenant

 

Owner and Management Company and/or their respective affiliated companies shall
be entitled, in case of any breach of this Agreement by the other party or
others claiming through it, to injunctive relief and to any other right or
remedy available at law.

 

22.05  Consents

 

Except as herein otherwise provided, whenever in this Agreement the consent or
approval of Owner or Management Company is required, such consent or approval
shall not be unreasonably withheld, conditioned or delayed.

 

22.06  Applicable Law and Arbitration

 

This Agreement shall be construed under and shall be governed by the laws of the
State where the Hotel is located. In the event of any dispute, controversy or
claim arising out of, or in connection with, or relating to this Agreement, or
any breach, or alleged breach hereof, the same shall, upon the request of either
Management Company or Owner, be submitted to and settled by arbitration. The
arbiters shall each have at least ten (10) years’ recent professional experience
in the hotel industry. The arbiters are specifically directed: that the award be
definite, certain and final as to the matters submitted; and to permit or deny
the relief sought in its entirety without partial allocations between the
parties (i.e. the preceding shall be a so-called “baseball arbitration”).
Otherwise, the arbitration shall be pursuant to, and in accordance with, the
commercial rules then in effect of the International Chamber of Commerce,
Federal District, or at any other place or any other form of arbitration
mutually acceptable to the parties so involved. Any award rendered shall be
final and conclusive upon the parties and a judgment thereon may be entered in
the highest court of the forum, state or federal, having jurisdiction. The
expenses of arbitration shall be borne equally by the parties to the
arbitration, provided that each party shall pay the cost of its own experts,
counsel and evidence.

 

40



--------------------------------------------------------------------------------

22.07  Headings

 

Headings of Articles and Sections are inserted only for convenience and are in
no way to be construed as a limitation on the scope of the particular Articles
or Sections to which they refer.

 

22.08  Notices

 

Notices, statements and other communications to be given under the terms of this
Agreement shall be in writing and delivered by hand against receipt or sent by
certified mail, return receipt requested, or by nationally recognized overnight
courier:

 

To Owner:

 

HHC TRS Mexico S. de R.L. de C.V.

c/o Highland Hospitality Corporation

8405 Greensboro Drive, Suite 500

McLean, Virginia 22102

Attn: General Counsel

 

with a copy to:

 

HHC TRS Mexico S. de R.L. de C.V.

c/o Highland Hospitality Corporation

8405 Greensboro Drive, Suite 500

McLean, Virginia 22102

Attn: Chief Executive Officer

 

To Management Company:

 

Grubarges Gestión Hotelera Mexicana SA de CV

Hotel Tucancun Beach Resort & Villas

Blvd. Kukulcan Km. 13.5 Lote 24,

Zone Hotelera A.P. 302, 77500

Cancún Quintana Roo, México

 

with a copy to:

 

Carlos Cornejo

Sánchez-DeVanny Eseverri, S.C.

WTC México

Montecito No. 38 Piso 10 Of. 16

Col. Nápoles

México, D.F. 03810

 

41



--------------------------------------------------------------------------------

or at such other address as from time to time designated by the party receiving
the notice. Any such notice which is properly mailed, as described above, shall
be deemed to have been served as of three (3) business days after said posting.

 

22.09  Environmental Matters

 

A. For purposes of this Section 22.09, “hazardous materials” means any substance
or material containing one or more of any of the following: “hazardous
material,” “hazardous waste,” “hazardous substance,” “regulated substance,”
“petroleum,” “pollutant,” “contaminant,” or “asbestos,” as such terms are
defined in any applicable environmental law, in such concentration(s) or
amount(s) as may impose clean-up, removal, monitoring or other responsibility
under any applicable environmental law, or which may present a significant risk
of harm to guests, invitees or employees of the Hotel.

 

B. Regardless of whether or not a given hazardous material is permitted on the
Hotel premises under applicable environmental law, Management Company shall only
bring on the premises such hazardous materials as are needed in the normal
course of business of the Hotel. Management Company shall indemnify, defend and
hold Owner and its Affiliates (and their respective directors, officers,
shareholders, employees and agents) harmless from and against all loss, costs,
liability and damage (including, without limitation, engineers’ and attorneys’
fees and expenses, and the cost of litigation) arising from the placing,
discharge, leakage, use or storage of hazardous materials in violation of
applicable environmental laws on the Hotel premises or in the Hotel by
Management Company during the Term of this Agreement and shall be responsible
for the payment of any removal or remediation costs resulting therefrom.

 

C. In the event of the discovery of hazardous materials (as such term may be
defined in any applicable environmental law) on the Hotel premises or in the
Hotel during the Term of this Agreement, Owner shall (except to the extent such
removal is Management Company’s responsibility pursuant to Section 22.09 B)
promptly remove, if required by applicable environmental law, such hazardous
materials, together with all contaminated soil and containers, and shall
otherwise remedy the problem in accordance with all environmental laws. Owner
shall (except to the extent that the removal of such hazardous materials is
Management Company’s responsibility pursuant to Section 22.09 B) indemnify,
defend and hold Management Company and its Affiliates (and their respective
directors, officers, shareholders, employees and agents) harmless from and
against all loss, costs, liability and damage (including, without limitation,
engineers’ and attorneys’ fees and expenses, and the cost of litigation) arising
from the presence of hazardous materials on the Hotel premises or in the Hotel.
All costs and expenses of the removal of hazardous materials pursuant to this
Section 22.09 C, and of compliance with all environmental laws, and any amounts

 

42



--------------------------------------------------------------------------------

paid to Management Company pursuant to the indemnity set forth above, shall be
paid by Owner from its own funds, not as a Deduction nor from the Reserve.

 

22.10  Equity and Debt Offerings

 

Neither Owner nor Management Company (as an “issuing party”) shall make
reference to the other party (the “non-issuing party) or any of its Affiliates
in any prospectus, private placement memorandum, offering circular or offering
documentation related thereto (collectively referred to as the “Prospectus”),
issued by the issuing party, unless the non-issuing party has received a copy of
all such references. In no event will the non-issuing party be deemed a sponsor
of the offering described in any such Prospectus, nor will it have any
responsibility for the Prospectus, and the Prospectus will so state. The issuing
party shall be entitled to include in the Prospectus an accurate summary of this
Agreement but shall not include any proprietary mark of the non-issuing party
without prior written consent of the non-issuing party. The issuing party shall
indemnify, defend and hold the non-issuing party and its Affiliates (and their
respective directors, officers, shareholders, employees and agents) harmless
from and against all loss, costs, liability and damage (including attorneys’
fees and expenses, and the cost of litigation) arising out of any Prospectus or
the offering described therein.

 

22.11  Non-Competition

 

Management Company represents and warrants that, as of the Effective Date,
Management Company and its Affiliates do not manage, own, lease, operate, advise
or have any similar arrangement with respect to any hotel or resort operated
under the brand name “Barcelo” or “Barcelo Premium” and located within the
designated Zona Hotelera de Cancun, bounded by Kilometer 0 and Kilometer 23 on
Blvd. Kukulcan, Cancun, Mexico (“Other Cancun Hotel”), other than the existing
lease agreement of an Affiliate at the Barcelo Club Las Perlas Hotel. Finally,
as Owner considers the trade name “Barcelo” of substantive value in the
marketing of the Hotel, Owner and Management Company agree upon the following
during the Term:

 

A. If Management Company or its Affiliates agree to consider the management,
ownership, operation or leasing of, investment in, or provision of advisory or
similar services to, any Other Cancun Hotel, Management Company agrees to allow
Owner a first right of refusal to acquire such asset, under terms and procedures
to be agreed upon by Owner and Management Company by amendment of this
Management Agreement, within ninety (90) days of the execution of this
Management Agreement.

 

B. If Owner and Management Company do not agree upon the terms of the first
right of refusal or if Owner elects not to exercise such first right of refusal
as described in Section 22.11A and Management Company or it Affiliates elect to
proceed with the management, ownership, operation or leasing of, investment in,
or provision of advisory or similar services to, any Other Cancun Hotel (each, a
“Competitive Agreement”) related to any Other Cancun Hotel, Owner may, at its
option, terminate this Management Agreement

 

43



--------------------------------------------------------------------------------

upon sixty (60) days written notice to Management Company, if during the sixty
(60) month period following the effective date of the Competitive Agreement, the
average Revenue per Available Room “RevPar” at the Hotel for any twelve (12)
consecutive month period is less than ninety percent (90%) of average RevPar of
the Hotel for the twelve (12) full calendar months prior to the effective date
of the Competitive Agreement.

 

22.12  Estoppel Certificates

 

Owner and Management Company will, at any time and from time to time within
fifteen (15) days of the request of the other party or any applicable lender,
execute, acknowledge, and deliver to the other party and such applicable lender,
if any, and any other person the requesting party may reasonably request, a
certificate certifying:

 

A. That the Agreement is unmodified and in full force and effect (or, if there
have been modifications, that the same is in full force and effect as modified
and stating such modifications);

 

B. The dates, if any, on which the distributions of Operating Profit have been
paid;

 

C. Whether there are any existing Defaults by the other party to the knowledge
of the party making such certification, and specifying the nature of such
Defaults, if any; and

 

D. Such other matters as may be reasonably requested.

 

Any such certificates may be relied upon by any party to whom the certificate is
directed.

 

22.13  Entire Agreement

 

This Agreement, together with other writings signed by the parties expressly
stated to be supplementary hereto and together with any instruments to be
executed and delivered pursuant to this Agreement, constitutes the entire
agreement between the parties and supersedes all prior understandings and
writings, and may be changed only by a writing signed by the parties hereto.
This instrument may be executed in counterparts, each of which shall be deemed
an original and all such counterparts together shall constitute one and the same
instrument.

 

22.14  Limitation on Liability.

 

Notwithstanding anything to the contrary contained in this Agreement, Owner’s
liability under this Agreement shall be limited solely to its interest in the
Hotel and no personal liability or deficiency judgment shall append to Owner
relative to, or as result of, this Agreement.

 

44



--------------------------------------------------------------------------------

22.15  Confidentiality.

 

Owner and Management Company agree that the matters set forth in this Agreement
are strictly confidential and each party will make every effort to ensure that
the information is not disclosed to any outside person or entities (including
any announcements to the press or otherwise pertaining to the transaction
entered into by the parties hereunder without the approval as to both timing of
any such announcement of both Owner and Management Company) without the prior
written consent of the other party except as may be reasonably necessary to
obtain licenses, permits and other public approvals necessary for the operation
of the Hotel, in connection with the Owner’s financing of the Hotel, or the Sale
of Hotel. It is understood and agreed that this Section 22.15 is not intended to
prohibit or limit disclosure of the matters set forth in this Section 22.15 by
Owner or Management Company (i) to their respective officers, directors,
employees, financial advisors, attorneys, accountants, potential lenders,
consultants and representatives on a need to know basis, (ii) as required by any
governmental agency or any federal or state law or regulation, or (iii) as
required pursuant to the rules of any exchange or securities system on which
such party’s (or any of its affiliates’) shares are traded, or (iv) the extent
legally compelled by legal process.

 

22.16  Affiliates.

 

Management Company shall be entitled to contract with one or more of its
Affiliates to provide goods and/or services to the Hotel only if the prices
and/or fees paid to any such Affiliates are competitive with the prices and/or
fees currently being paid to reputable and qualified parties providing similar
services which are not Affiliates of Management Company, provided, however, that
in any event Management Company shall be required to obtain Owner’s consent
prior to contracting with any of Management Company’s Affiliates, which consent
shall not be unreasonable withheld or delayed. In connection with obtaining such
consent, Management Company shall provide Owner with underlying documentation
reasonably necessary for Owner to determine whether such prices and/or fees are
competitive with the prices and/or fees currently being paid to reputable and
qualified parties providing similar services which are not Affiliates of
Management Company. To the extent that any such services shall constitute the
Group Services, the prices and/or fees for such services will be determined
pursuant to Section 11.03 B. In the event that the Annual Operating Projection
includes fees to be paid to any Affiliate for the provision of goods and
services to the Hotel, Management Company shall provide Owner with underlying
documentation reasonably necessary for Owner to determine whether such prices
and/or fees are competitive with the prices and/or fees currently being paid to
reputable and qualified parties providing similar services which are not
Affiliates of Management Company.

 

45



--------------------------------------------------------------------------------

22.17  Force Majeure

 

In the event either party is unable to perform its obligations hereunder due to
an event of Force Majeure, such performance shall be extended for a period of
time reasonably required to complete performance of such obligation(s).

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.

 

OWNER:

HHC TRS Mexico S. de R.L. de C.V.

/s/ Tracy M.J. Colden

Tracy M. J. Colden, Vice President

MANAGEMENT COMPANY:

Grubarges Gestión Hotelera Mexicana SA de CV

/s/ Jorge Liberman

By:

Title:



--------------------------------------------------------------------------------

 

Exhibit A

 

Legal Description of Hotel Site

 

The parcels identified with the numbers 24 (twenty four) and 24-01 (twenty four
dash zero one) of the Kukulcán Return, Block 53 (fifty three), kilometer 13.5
(thirteen point five), Section “A”, second stage, Hotel Zone of the City of
Cancún, Municipality of Benito Juárez, State of Quintana Roo, along with all
improvements and constructions located thereon.



--------------------------------------------------------------------------------

 

Exhibit B

 

Proforma



--------------------------------------------------------------------------------

 

Exhibit C

 

Hotel’s Competitive Set